Exhibit 10.19

 

PURCHASE AGREEMENT

by and between

NATROL REAL ESTATE, INC.
AND NATROL REAL ESTATE II, INC.

as Seller,

and

REALTY ASSOCIATES ADVISORS, LLC

as Purchaser

 

Premises:

9453 Owensmouth Avenue

 

 

21411 Prairie Street

 

 

Chatsworth, California

 

 

 

 

 

 

 

Date:

March 29, 2007

 

 


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date by and between NATROL REAL ESTATE, INC., a California corporation
(“NRE”) and NATROL REAL ESTATE II, INC., a California corporation (“NRE II” and,
collectively with NRE, “Seller”), and REALTY ASSOCIATES ADVISORS, LLC, a
Delaware limited liability company and/or its permitted successors, affiliates
and assigns (“Purchaser”).  As used herein, the “Effective Date” shall mean the
date the Escrow Agent (as hereinafter defined) has received an original
counterpart of this Contract executed by both Seller and Purchaser, as evidenced
by the Escrow Agent’s signature below.

ARTICLE I

Property

Section 1.01.          Property.  Seller hereby agrees to sell and convey to
Purchaser, and Purchaser hereby agrees to purchase from Seller, upon the terms
and conditions set forth herein, the following properties and assets:

(a)           Those certain tracts of real property located in Los Angeles,
California more particularly described in Exhibit A attached hereto and made a
part hereof for all purposes, together with, to the extent owned by Seller (i)
all and singular the rights and appurtenances pertaining to such real property,
including any easements, and all right, title and interest of Seller in and to
adjacent streets, alleys and rights-of-way, and (ii) any and all water, water
rights or similar rights or privileges (including tap rights) appurtenant to or
used in connection with the ownership or operation of such real property (all of
the foregoing being hereinafter collectively referred to as the
“Real Property”).

(b)           All improvements, structures and fixtures now constructed and
completed with respect to and situated on the Real Property, including without
limitation those two certain industrial buildings and related facilities – one
located at 9453 Owensmouth Avenue and containing approximately 132,600 square
feet (the “O Building”) and the other located at 21411 Prairie Street and
containing approximately 93,120 square feet (the “P Building”), together with
all parking areas, loading dock facilities, landscaping and other improvements,
structures and fixtures (all of the foregoing being hereinafter collectively
referred to as the “Improvements”).

(c)           All parking agreements, rooftop lease agreements, and all contract
rights approved by Purchaser and all other intangible rights which are
appurtenant to the Real Property and/or the Improvements, including the right to
use of any trade name associated with the Improvements (other than the name
“Natrol” either individually or in combination with any other name) and any and
all derivations of such name (all of the foregoing being hereinafter
collectively referred to as the “Intangible Property”).

1


--------------------------------------------------------------------------------


(d)           All heating, plumbing, ventilation and air conditioning systems
and equipment, carpet, tile, floor coverings, security devices, sprinkler
systems and all other floor and wall coverings, lighting fixtures and things
which have been affixed to the real property and cannot be removed without
material damage, and building systems used in connection with the operation of
the Improvements separate and apart from Seller’s (or any Seller’s affiliates’)
business operations (all of the foregoing being hereinafter collectively
referred to as the “Personal Property”).

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

Section 1.02.  Excluded Personal Property. The Personal Property excludes all
furniture, equipment, racking and storage systems, inventory, objects of art and
other personal property not described under Section 1.01(d).

ARTICLE II

Purchase Price

Section 2.01.          Purchase Price.  The purchase price (the
“Purchase Price”) is an amount equal to TWENTY SIX MILLION AND NO/100 DOLLARS
($26,000,000.00).  The Purchase Price will be paid by Purchaser to Seller at the
Closing (as hereinafter defined) in cash or other immediately available wire
transferred funds.

Section 2.02.          Escrow Holder.  Purchaser will deposit the amount the
Purchase Price with Fidelity National Title Insurance Company — Helen Fonville
(the “Escrow Agent”) in sufficient time to ensure that the amount of the
Purchase Price, plus Purchaser’s share of prorations and expenses, are
immediately available to the Escrow Agent at the Closing.  The Escrow Agent must
hold the Purchase Price in an interest-bearing account at a federally insured
banking institution acceptable to Purchaser and Seller, with all interest being
paid to Purchaser or Seller, as the case may be, in accordance with the terms of
this Contract.

ARTICLE III

Review Items

Section 3.01.          Survey.  Prior to execution of this Contract, Purchaser
approved a new or recertified survey of the Real Property and the Improvements
(the “Survey”).  If the legal description on the Survey differs from that
attached hereto as Exhibit A, Seller agrees to execute a “quitclaim deed” to
Purchaser conveying whatever interest Seller might own in the legal description
contained on the Survey.

Section 3.02.          Title Review Items.  Prior to execution of this Contract,
Purchaser approved the preliminary title report of the Property (the
“Title Report”), issued by the Fidelity

2


--------------------------------------------------------------------------------


National Title Company (the “Title Company”) attached hereto as Exhibit G,
together with legible copies of all items, matters, and documents referred to in
the Title Report.

Section 3.03.          Other Review Items.

(a)           Property Information.  Prior to execution of this Contract, Seller
has delivered to Purchaser copies of the documents described in Schedule 3.03
which are in Seller’s possession or control (collectively, the “Property
Information”), the receipt of which is hereby acknowledged by Purchaser.

(b)           Release of Seller.  Except as set forth in this Contract, and
whether Purchaser avails itself of the opportunity to review the Property
Information, Purchaser expressly acknowledges that the Property Information has
been made available to Purchaser solely as a courtesy and without any
representation or warranty of any kind.  As part of any election by Purchaser to
accept and use the Property Information as such use is defined herein, and as
consideration for Seller’s execution of this Contract and agreement to make the
Property Information available to Purchaser, Purchaser hereby unconditionally
and irrevocably waives any and all actual or potential rights, and releases
Seller from any and all claims, causes of action or demands Purchaser might have
against Seller regarding any form of warranty, express or implied, of any kind
or type, relating to the Property, including without limitation, any liability
under the Comprehensive Environmental Response, Compensation & Liability Act
(“CERCLA” or “Superfund”) or state equivalents.  Such waiver is absolute,
complete, total and unlimited in every way.  Such waiver includes, but is not
limited to, a waiver of express warranties, implied warranties, strict liability
rights and claims of every kind and type regarding the Property Information
and/or the physical and/or environmental condition of the Property which were
not or are not discoverable, and all other existing or later created or
conceived of strict liability or strict liability type claims and rights
regarding the Property Information and/or environmental condition of the
Property.  Without limiting the generality of the foregoing and except with
respect to Seller’s express representations, warranties and covenants contained
in this Contract, Purchaser completely, irrevocably and unconditionally releases
and forever discharges Seller of and from any and all claims and demands
whatsoever, in law or equity, whether such claims are presently known or
unknown, direct or indirect, fixed or contingent, which Purchaser has had, now
has or may claim to have against Seller caused by or arising out of the presence
or effect of hazardous or toxic substances on, in or under the Property or any
other environmental condition thereon, or the provision of the Property
Information and other information to Purchaser.  Nothing contained herein
(including the foregoing release) shall apply to, or otherwise release Natrol
(as hereinafter defined) from any liability under, the Natrol Leases (as
hereinafter defined).

(c)           Adequacy of Opportunity to Inspect.  Purchaser and Seller
acknowledge and agree that, pursuant to that certain Agreement Concerning
Property dated as of March 5, 2007 (the “Agreement Concerning Property”),
Purchaser has conducted its due diligence investigation of the property, and
based thereon has approved same and has

3


--------------------------------------------------------------------------------


executed and delivered this Contract.  Therefore, Purchaser has had time to
conduct due diligence with regard to the Property Information, the environmental
condition of the Property, the physical condition of the Property, and all
matters relating to zoning, construction, utilities, permits, plans, permitted
uses of the Property, the status of title, and applicable laws, and has approved
same in all respects.  Except as set forth in this Contract, no representations,
inducements, promises, agreements, assurances, oral or written, concerning the
Property, the Property Information, or any aspect of applicable law, have been
made by Seller, or relied upon by Purchaser.

(d)           No Seller Liability re Property Information.  Purchaser
acknowledges that the Property Information and any other information delivered
by Seller to Purchaser, and any and all other matters concerning the condition,
suitability, integrity, compliance with law, or other attributes or aspects of
the Property Information and the Property, has been furnished to Purchaser
solely as a courtesy, and that, except as otherwise provided in this Contract,
Seller assumes no responsibility or liability for the accuracy, adequacy or
completeness of the investigations upon which the Property Information and/or
any other information is based, and specifically disclaims any liability for the
use of or reliance on any of the Property Information or other information.

(e)           No Verification.  Purchaser acknowledges that Seller has taken no
action on Purchaser’s behalf to verify the accuracy, adequacy or completeness of
the investigations upon which the Property Information or any other information
is based and/or any statements or other information set forth therein, of any
statements or other information contained in the Property Information or other
information, nor any method used to compile the information in the Property
Information or other information, nor the qualifications of the person(s)
preparing such Property Information or other information.

(f)            No Representation of Accuracy; Confidentiality.  Seller gives no
representation or warranty as to, and assumes no responsibility for, the
accuracy or completeness of the Property Information, except as otherwise
provided in this Contract.  The Property Information, other information and
associated items and contents made available pursuant to this Agreement other
than instruments that are a matter of public record, shall be defined herein as
“Confidential Information” despite whether such Property Information, other
information or associated items and contents are so specifically identified by
Seller.  Without Seller’s prior written consent, Purchaser (i) shall not divulge
to any third party, including but not limited to any governmental agency, any of
the Confidential Information and shall not use the Confidential Information in
Purchaser’s business, except in connection with the evaluation of the Property
or the specific transaction; (ii) shall ensure that the Confidential Information
is disclosed only to such of Purchaser’s officers, directors, employees,
consultants, investors and lenders as have actual need for the Confidential
Information in evaluation the Property; and (iii) shall use commercially
reasonable efforts to prevent any further disclosure of the Confidential
Information.  Purchaser’s covenants and agreement contained in this Section
3.03(f) shall terminate and be of no further force or effect from and after
Purchaser’s acquisition of the Property and the Closing.

4


--------------------------------------------------------------------------------


ARTICLE IV

Seller’s Obligation to Remove Certain Liens.

Section 4.01.          Seller’s Obligation to Remove Certain Liens. 
Notwithstanding anything else to the contrary in this Contract, Seller must in
any and all events remove at or prior to the Closing any deed of trust liens
created, suffered or incurred against the Property by Seller, and Seller’s
failure or refusal to remove same shall be a default under this Contract.

ARTICLE V

Good and Marketable Title

Section 5.01.          Conveyance.  At the Closing, Seller will convey fee
simple title to the Real Property and the Improvements to Purchaser by the Deed
and title to the Personal Property and the Intangible Property by the Bill of
Sale (as hereinafter defined), free and clear of any and all deeds of trust,
mortgages or other liens or indebtedness, encumbrances, conditions, easements,
rights-of-way, assessments and restrictions, except for the exceptions reflected
in the Title Report and on the Survey (collectively, the
“Permitted Exceptions”).

Section 5.02.          Owner Policy.  At the Closing, Seller shall deliver to
Purchaser, at Seller’s sole cost and expense, an CLTA Form Owner Policy of Title
Insurance (the “Owner Policy”) issued by the Title Company in Purchaser’s favor
in the amount of the Purchase Price, insuring Purchaser’s fee simple title to
the Property subject only to the Permitted Exceptions.  Purchaser has the right,
at Purchaser’s cost, to request that the Owner Policy include ALTA extended
coverage, together with such endorsements as Purchaser reasonably deems
necessary.

ARTICLE VI

Closing

Section 6.01.          Closing.  The purchase and sale of the Property (the
“Closing”) will be held through escrow at the Escrow Agent’s offices, and will
occur, subject to satisfaction of all conditions precedent set forth in this
Contract, at 11:00 a.m. Los Angeles, California, time on the third (3rd)
business day following the Effective Date (the “Closing Date”).  Seller shall
have the one-time right, by delivery of written notice to Purchaser prior to the
Effective Date (which notice, in order to be effective, must be accompanied by
an original of this Contract signed by Seller), to extend the Closing Date in
order to accommodate the schedule for Seller’s defeasance of the existing liens
against the Property, but in no event shall Seller have the right to extend the
Closing Date in excess of thirty (30) days beyond the originally scheduled
Closing Date.

5


--------------------------------------------------------------------------------


Section 6.02.          Seller’s Obligations.  At the Closing, Seller shall
execute and deliver to Purchaser, and/or cause the execution and delivery by all
parties other than Purchaser of, the following:

(a)           That certain grant deed (the “Deed”) in the form attached hereto
as Exhibit B and made a part hereof for all purposes.

(b)           That certain blanket conveyance, bill of sale and assignment
(“Bill of Sale”) in the form attached hereto as Exhibit C and made a part hereof
for all purposes, which Bill of Sale also includes an assignment of that certain
Standard Industrial/Commercial Multi-Tenant Lease-Net dated December 21, 2006
(the “Currie Lease”), by and between NRE II, as landlord and Currie
Technologies, Inc., a Nevada corporation (“Currie”), as tenant, and covering
approximately 51,309 square feet in the O Building.

(c)           That certain affidavit (the “FIRPTA Affidavit”) in the form
attached hereto as Exhibit D and made a part hereof for all purposes.

(d)           To the extent necessary to permit the Title Company to remove any
exception in the Owner Policy for mechanics’ and materialmens’ liens and general
rights of parties in possession, an affidavit as to debts and liens and parties
in possession executed by Seller, made to Purchaser and the Title Company and in
a form acceptable to the Title Company, along with any other items reasonably
required by the Title Company.

(e)           Subject to the terms of Section 9.03, Seller’s certification that
all representations and warranties made by Seller under this Contract are true,
complete and correct in all material respects as of the Closing Date.

(f)            Those two certain leases, one covering all of the P Building and
one covering a portion of the O Building, each by and between Purchaser, as
landlord and Natrol, Inc. (“Natrol”), as tenant, in the respective forms
attached hereto as Exhibit E and made a part hereof for all purposes
(collectively, the “Natrol Leases”).

(g)           Appropriate evidence of Seller’s authority to consummate the
transactions contemplated by this Contract that is reasonably requested by
Purchaser or the Title Company.

Section 6.03.          Purchaser’s Obligations.  At the Closing, Purchaser shall
deliver the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following:

(a)           The Natrol Leases.

6


--------------------------------------------------------------------------------


(b)           Appropriate evidence of Purchaser’s authority to consummate the
transactions contemplated by this Contract that is reasonably requested by
Seller or the Title Company.

(c)           The Bill of Sale, which includes an assumption of the Currie
Lease, subject to the terms therein.

Section 6.04.          Possession.  Possession of the Property must be delivered
by Seller to Purchaser at the Closing, subject only to the Leases and other
Permitted Exceptions.

ARTICLE VII

Closing Adjustments

Section 7.01.          General Prorations.  There will be no proration for any
taxes, assessments and operating expenses applicable to the P Building, it being
agreed that, with respect to such portion of the Property (i) Seller is solely
liable for the payment thereof as owner of the Property for the period prior to
the Closing; and (ii) Natrol will be solely liable for the payment thereof as a
tenant under one of the Natrol Leases for the period from and after the
Closing.  With respect to the O Building, taxes, assessments and operating
expenses shall be prorated as of the Closing, with Seller being responsible for
the payment thereof as owner of the Property for the period prior to the
Closing, and Purchaser being responsible for the payment thereof for the period
from and after the Closing (subject to the obligations of Natrol, as a tenant
under the applicable Natrol Lease, and Currie, as a tenant under the Currie
Lease, for payment of their applicable share thereof).  Any rent paid under the
Currie Lease will be prorated at the Closing.  At the Closing, Purchaser will
receive a credit for the first installment of Rent due under the Natrol Leases
(i.e., Rent for the period from the Closing Date through the last day of the
first full calendar month following the calendar month in which the Closing
occurs; e.g., if the Closing occurs April 28, 2007, the Rent due at the Closing
would be for the period April 28 through May 31, 2007), together with the
security deposit required to be delivered thereunder.  If Seller has failed to
pay any Currie Leasing Costs (as hereinafter defined), Purchaser will receive a
credit therefore at the Closing and, in such event, Purchaser will assume the
obligation to pay the amount so credited when due, release Seller from its
obligation to do so and indemnify Seller in connection therewith.  All
apportionments are subject to post-closing adjustments as necessary to reflect
later relevant information not available at the Closing and to correct any
errors made at the Closing with respect to such apportionments.  As used herein,
the term “Currie Leasing Costs” means all leasing commissions, tenant finish
cost and other costs associated with the Currie Lease.

Section 7.02.          Transaction Costs.  Seller shall be responsible for (a)
all attorneys’ fees and expenses of counsel to Seller; (b) all costs incurred to
defease or otherwise repay any liens; (c) the cost of the Owner Policy (other
than any ALTA extended coverage or endorsements thereto requested by Purchaser);
and (d) all State, County and local documentary stamp, transfer or other taxes
payable upon the transfer of the Property.  Purchaser shall be responsible for
(i) the cost of ALTA extended coverage and any Owner Policy endorsements
requested by Purchaser;

7


--------------------------------------------------------------------------------


(ii) all attorneys’ fees and expenses of counsel to Purchaser; and (iii) any
inspection or other cost incurred by Purchaser.  All other transaction costs
actually incurred, including, without limitation, any escrow and other charges
of the Escrow Agent, and recording fees shall be apportioned in accordance with
local custom for commercial sales in Los Angeles County, California and in the
absence of any such custom, shall be paid one-half by Seller and one-half by
Purchaser.

Section 7.03.          Brokerage Commissions.  At the Closing, Seller agrees to
pay any and all fees or other commissions due and payable to CB Richard Ellis,
Inc. (“Broker”) in connection with the transactions described herein pursuant to
a separate written agreement between Seller and Broker.  Seller agrees to
indemnify, protect, defend and hold Purchaser harmless from and against all
claims by Broker, or any person claiming by through or under Broker, for such
fees or commissions.  Except for Broker, Seller and Purchaser acknowledge and
agree that neither has dealt with any other real estate broker, agent or
salesman, and any other fees or real estate commissions occasioned by the
execution and/or consummation of this Contract shall be the sole responsibility
of the party contracting therefor (or alleged to have contracted for), and such
party agrees to indemnify, protect, defend and hold harmless the other party
from any and all claims for such other fees or real estate commissions.

Section 7.04.          Survival.  The terms of Section 7.01 and Section 7.03
shall survive the termination of this Contract on the Closing and delivery of
the Deed.

ARTICLE VIII

Termination and Remedies

Section 8.01.          Purchaser’s Default.  If Purchaser fails to close for any
reason, except Seller’s default or the permitted termination of this Contract by
Purchaser or Seller as herein expressly provided, Seller shall be entitled, as
Seller’s sole and exclusive remedy, to terminate this Contract and require that
Purchaser pay to Seller the sum of Five Hundred Thousand Dollars ($500,000.00),
within two (2) business days after such termination.  Seller and Purchaser
acknowledge and agree that delivery of said sum by Purchaser shall be deemed
liquidated damages for Purchaser’s failure to close escrow in breach of this
Contract, it being further agreed that the actual damages to Seller in the event
of such breach are impractical to ascertain and said sum is a reasonable
estimate thereof.  Seller has no right to specifically enforce Purchaser’s
obligations under this Contract nor to seek or otherwise collect any actual,
out-of-pocket, lost profit, punitive, consequential, treble, or other damages
from or against Purchaser.  In no event shall any officer, director or employee
of Purchaser or its partners be personally liable for any of Purchaser’s
obligations under this Contract or the documents to be delivered at the
Closing.  This Section 8.01 shall not limit Seller’s remedies for Purchaser’s
breach of any other covenant of this Contract which expressly survives the
termination hereof; provided, however, in no event shall Purchaser be liable for
any punitive or consequential damages.  If said liquidated damages are not paid
by Purchaser when due, Seller shall, in addition to Seller’s other rights and
remedies, be entitled to interest thereon at the rate of 10% per annum from the
date due until the date paid.

8


--------------------------------------------------------------------------------


Section 8.02.          Seller’s Default.  If Seller fails to close for any
reason, except Purchaser’s default or the permitted termination of this Contract
by either Seller or Purchaser (other than under this Section 8.02) as herein
expressly provided, Purchaser shall be entitled to either (a) terminate this
Contract upon written notice to Seller and to request the Escrow Agent to return
the Purchase Price, together with all accrued interest thereon, to Purchaser or
(b) pursue an action to enforce specific performance of Seller’s obligations
under this Contract.  Purchaser has no right, except as provided in the next
sentence, to seek damages against Seller.  If Seller’s default is willful,
Purchaser may, in lieu of specific performance (but not in lieu of the return of
the Purchase Price), collect its actual out-of-pocket damages from Seller, not
to exceed $100,000.  In no event shall any officer, director, agent or employee
of Seller be personally liable for any of Seller’s obligations under this
Contract or the documents to be delivered at the Closing.  This Section 8.02
shall not limit Purchaser’s remedies for Seller’s breach of any other covenant
of this Contract which expressly survives the termination hereof; provided,
however, in no event shall Seller be liable for any punitive or consequential
damages.

ARTICLE IX

Representations, Warranties and Covenants

Section 9.01.          Seller’s Representations.  Seller hereby represents and
warrants to Purchaser, as of the date hereof and as of the Closing Date, except
as set forth in that certain schedule (the “Disclosure Schedule”) attached
hereto as Exhibit F and made a part hereof for all purposes (which shall be
deemed to include all Property Information actually delivered to Purchaser under
Section 3.03 and made available to Purchaser under Section 3.04), as follows:

(a)           Seller has no knowledge of any aspect or condition of the Property
which materially violates applicable laws, regulations, codes or covenants,
conditions or restrictions, or of improvements or alterations made without a
permit where one was required, or of any unfulfilled or directive of any
applicable governmental agency requiring any investigation, remediation, repair,
maintenance or improvement to be performed to the Property.

(b)           There is, to Seller’s knowledge, no pending or threatened
litigation, arbitration, governmental inquiry, claim, condemnation or sale in
lieu thereof, that would affect the Property or the right to use, lease or
otherwise operate same.

(c)           Except as reflected in the Title Report, Seller has received no
notice and has no knowledge of any pending public improvements, liens or special
assessments to be made in respect of, or assessed against, the Property by any
governmental authority.

(d)           Seller has made delivered or otherwise made available to Purchaser
true, complete and correct copies of all material agreements affecting the
Property or any portion thereof.  Seller is not in material default under any
such agreements, nor is there, to Seller’s knowledge, any condition or fact
which with notice or passage of time, or both, would constitute a default by
Seller thereunder.  An affiliate of Seller currently

9


--------------------------------------------------------------------------------


occupies a portion of the Property.  Except for the Currie Lease and the Natrol
Leases, no leases will be in effect at the Property upon the Closing.

(e)           To Seller’s knowledge, the information made available to Purchaser
in accordance with Section 3.03 is correct in all material respects and viewed
as a whole, reflects accurately, in all material respects, the actual history of
ownership and operation of the Property during the respective periods of time
covered thereby.

(f)            There are no attachments, executions, assignments for the benefit
of creditors or voluntary or involuntary proceedings in bankruptcy pending
against or contemplated by Seller or otherwise applicable to the Property, and
to Seller’s knowledge no such actions have been threatened.

(g)           Each entity comprising Seller is a corporation, duly organized,
validly existing and in good standing under the laws of the State of California,
and has all requisite power and authority to execute, deliver and perform under
this Contract and to carry on its business as now conducted.  Neither the
execution and delivery of this Contract by Seller nor Seller’s performance of
its obligations hereunder will result in a violation or breach of any term or
provision or constitute a default or accelerate the performance required under
any other agreement or document to which Seller is a party or is otherwise bound
or to which the Property, or any part thereof, is subject and will not
constitute a violation of any law, ruling, regulation or order to which Seller
is subject.  This Contract constitutes a valid and binding obligation of Seller
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.  The
Knowledge Parties (as hereinafter defined) are those representatives of Seller
primarily responsible for Seller’s operation of the Property and, as such, are
those Seller’s representatives most likely to know whether and to what extent
the representations set forth herein are true, complete and correct.

(h)           No person, firm or corporation or other entity has any right or
option to acquire fee title to the Property, or any part thereof.

(i)            Seller is neither a “foreign person” nor a “foreign corporation”
as those terms are defined in Section 7701 of the Internal Revenue Code of 1986,
as amended.

(j)            The Property is taxed separately from all other property.

(m)          Except as otherwise disclosed in the Property Information made
available to Purchaser pursuant to Section 3.03 and Section 3.04, Seller has no
knowledge of the existence or prior existence on the Property of any hazardous
substance, nor the existence on the Property of any above or below ground
storage tank.

WHENEVER REFERENCE IS MADE IN THIS CONTRACT TO THE KNOWLEDGE OF SELLER SUCH
REFERENCE SHALL BE DEEMED LIMITED TO THE ACTUAL

10


--------------------------------------------------------------------------------


KNOWLEDGE OF DENNIS R. JOLICOEUR AND MICHAEL BEAN (THE “KNOWLEDGE PARTIES”) AND
SHALL EXPRESSLY EXCLUDE ANY CONSTRUCTIVE KNOWLEDGE, AND ANY KNOWLEDGE WHICH
COULD BE IMPUTED TO THE KNOWLEDGE PARTIES.  PURCHASER ACKNOWLEDGES THAT THE
KNOWLEDGE PARTIES HAVE NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION WITH RESPECT
TO THE MATTERS SET FORTH IN THIS CONTRACT.  PURCHASER AGREES THAT IT HAS
INSPECTED AND WILL CONTINUE TO INSPECT AND ASSESS THE PROPERTY DURING THE REVIEW
PERIOD AND THAT PURCHASER WILL RELY SOLELY UPON SUCH INSPECTION AND ASSESSMENT
IN ELECTING WHETHER OR NOT TO PURCHASE THE PROPERTY.  IT IS UNDERSTOOD AND
AGREED BY SELLER AND PURCHASER THAT, IN ADDITION TO THE RELEASE SET FORTH IN
SECTION 3.01(B), PURCHASER IS PURCHASING THE PROPERTY “AS IS” AND “WHERE IS”,
AND WITH ALL FAULTS AND DEFECTS, LATENT OR OTHERWISE, AND, EXCEPT AS EXPRESSLY
SET FORTH IN THIS CONTRACT AND THE CLOSING DOCUMENTS, SELLER IS MAKING NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OF
OTHERWISE, WITH RESPECT TO THE QUALITY, PHYSICAL CONDITION ENVIRONMENTAL
CONDITION, ZONING, ENTITLEMENTS, OCCUPANCY, COMPLIANCE WITH LAW, STATUS OF
TITLE, VALUE OR ANY OTHER MATTER CONCERNING OR RELATING TO THE PROPERTY, AND
PURCHASER IS NOT RELYING UPON ANY REPRESENTATIONS OR WARRANTIES NOT SET FORTH IN
THIS CONTRACT.  IN ADDITION TO AND NOT IN LIMITATION OF THE FOREGOING, IT IS
UNDERSTOOD AND AGREED BY SELLER AND PURCHASER THAT SELLER MAKES NO WARRANTY OF
HABITABILITY, SUITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
FITNESS FOR ANY PURPOSE WITH REGARD TO THE PROPERTY.  PURCHASER RECOGNIZES,
STIPULATES AND AGREES THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT TO SELLER IN CONNECTION WITH THE EXECUTION OF THIS CONTRACT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THAT, BUT FOR THE
PROVISIONS OF THIS SECTION, SELLER WOULD NOT HAVE EXECUTED THIS CONTRACT OR
AGREED TO SELL THE PROPERTY ON THE TERMS AND CONDITIONS CONTAINED HEREIN.  THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING.

PURCHASER HEREBY ACKNOWLEDGES THAT PURCHASER HAS READ AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET
FORTH BELOW:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

BY INITIALING BELOW, PURCHASER HEREBY WAIVES THE PROVISIONS OF SECTION 1542
SOLELY IN CONNECTION WITH THE MATTERS WHICH ARE THE SUBJECT OF THE FOREGOING
WAIVERS AND RELEASES.

11


--------------------------------------------------------------------------------


J P R

PURCHASER’S INITIALS

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) PURCHASER HAS NOT RELEASED
SELLER FROM AND SELLER SHALL REMAIN LIABLE FOR, ANY FRAUD BY SELLER OR ANY
BREACH BY SELLER OF ANY REPRESENTATION, WARRANTY, COVENANT OR INDEMNITY SET
FORTH HEREIN OR IN ANY CLOSING DOCUMENT WHICH SURVIVES THE CLOSING; AND (B)
SELLER ACKNOWLEDGES AND AGREES THAT PURCHASER HAS NOT ASSUMED, AND HAS NO
OBLIGATION TO INDEMNIFY SELLER FOR, ANY GOVERNMENT OR THIRD PARTY CLAIM ASSERTED
AGAINST SELLER AFTER THE CLOSING TO THE EXTENT APPLICABLE TO AN ACT OR OMISSION
TAKEN OR FAILED TO BE TAKEN PRIOR TO THE CLOSING.  THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING.

Section 9.02.          Purchaser’s Representations.  Purchaser hereby represents
and warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a)           Purchaser is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to carry on its business as now conducted.

(b)           Purchaser has the capacity and complete authority to enter into
and perform this Contract, and no consent, approval or other action by any
person or entity (other than the person signing this Contract on behalf of
Purchaser and any approval to be obtained by Purchaser during the Review Period)
will be needed thereafter to authorize Purchaser’s execution and performance of
this Contract.

Section 9.03.          Discovery.  If either Seller or Purchaser discovers,
prior to or at the Closing, that any representation or warranty of the other
party is false, misleading or inaccurate in any material respect, the
discovering party may, at its option, terminate this Contract and the parties
hereto shall be relieved of all liabilities and obligations hereunder and (a) if
Purchaser is the discovering party, Purchaser shall be entitled to the immediate
return of the Purchase Price, together with all accrued interest thereon, and to
pursue its remedies under Section 8.02 of this Contract; and (b) if Seller is
the discovering party, Seller shall be entitled to pursue its remedies under
Section 8.01 of this Contract.  If the party discovering that the other party’s
representation or warranty is inaccurate elects to close the transaction, then
the discovering party shall be deemed to have waived any breach by the other
party as a result of the inaccuracy of its representation or warranty, and
clause (A) of the last paragraph of Section 9.01(A) shall be inapplicable
thereto.  Representations and warranties under this Article IX shall fully
survive the Closing and the delivery of the Deed, but to the extent that neither
Seller nor Purchaser has made any claim as to the breach of any such
representation or warranty within twelve (12) months after the Closing Date,
such representations and warranties will terminate and be of no further force
and effect.

12


--------------------------------------------------------------------------------


Section 9.04.          Operating Covenants.  Seller agrees to operate and
maintain the Property prior to the Closing in a manner consistent with its
current operating procedures and applicable legal requirements and, after the
Effective Date, shall not, without the prior written consent of Purchaser (not
to be unreasonably withheld or delayed), do any of the following:

(a)           Enter into any contract with respect to Seller’s ownership of the
Property that will not be fully performed by Seller on or before the Closing
Date or that will not be susceptible of cancellation by Purchaser on or after
the Closing Date upon thirty (30) days or less prior written notice, without
cost or liability to Purchaser, or amend, modify or supplement any existing
contract or agreement in any material respect.

(b)           Enter into any lease (other than the Natrol Leases at the Closing)
or amend, modify, supplement or terminate the Currie Lease or any other existing
lease.

(c)           Fail to maintain Seller’s current policies of insurance covering
Seller’s interest in the Property or advise Purchaser promptly of the occurrence
of any fire or other casualty affecting the Property.

(d)           Until Purchaser terminates this Contract for any reason other than
Seller’s default, sell, assign or create any right, title or interest whatsoever
in or to the Property (excluding execution any so-called “backup contracts” or
letters of intent which are expressly made subordinate to this Contract, but not
otherwise) or create or permit to exist any lien, encumbrance or charge thereon,
other than liens or encumbrances noted in the Title Report, without promptly
discharging same or otherwise complying with the terms of Section 4.04.

(e)           Take any action, or omit to take any action, which action or
omission would have the effect of violating in any material respect any of the
representations and warranties of Seller contained in this Contract.

Section 9.05.          Conditions Precedent.  Purchaser is not obligated to
perform under this Contract unless all of the following conditions precedent are
satisfied (or waived in writing by Purchaser) and are otherwise true and correct
as of the Closing Date:

(a)           There has been no material adverse change in the matters reflected
in the Title Report, the Survey, the operating statements or the other items
delivered to Purchaser hereunder since the expiration of Purchaser’s “Review
Period” under the Agreement Concerning Property, except to reflect those items
approved or otherwise created in writing by Purchaser.

(b)           All of Seller’s representations and warranties are true and
correct in all material respects.

(c)           Seller has performed all of its covenants, agreements, and
obligations under this Contract and is otherwise not in default.

13


--------------------------------------------------------------------------------


(d)           Currie executes and delivers an estoppel certificate addressed to
Seller and Purchaser and otherwise in the form required by paragraph 16 of the
Currie Lease which and which confirms, among other matters, that the rent
commencement date has occurred and that Currie has no default, offset or other
claims against Seller under the Currie Lease.

Notwithstanding the generality of the foregoing, Seller shall use its reasonable
efforts to satisfy all of the foregoing conditions precedent.  If Seller is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
any unsatisfied conditions precedent, extend the Closing Date or terminate this
Contract, in any such event by written notice to Seller.  Seller shall have no
liability to Purchaser if, after reasonable efforts, Seller is unable to satisfy
any closing conditions, unless the inability is due to a default by Seller.  If
Seller is unable to satisfy all of the foregoing conditions precedent due to a
default by Seller, Purchaser may pursue its rights and remedies under Section
8.02.

ARTICLE X

Notices

Section 10.01.        Notices.  Any notice, demand or other communication which
may or is required to be given under this Contract must be in writing and must
be:  (a) personally delivered; (b) transmitted by United States postage prepaid
mail, registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to Purchaser and Seller as
listed below.  Except as otherwise specified herein, all notices and other
communications shall be deemed to have been duly given on (i) the date of
receipt if delivered personally, (ii) two (2) business days after the date of
posting if transmitted by registered or certified mail, return receipt
requested, (iii) the first (1st) business day after the date of deposit, if
transmitted by reputable overnight courier service, or (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, whichever
shall first occur.  A notice or other communication not given as herein provided
shall only be deemed given if and when such notice or communication and any
specified copies are actually received in writing by the party and all other
persons to whom they are required or permitted to be given.  Purchaser and
Seller may change its address for purposes hereof by notice given to the other
parties in accordance with the provisions of this Section.  Notices hereunder
shall be directed as follows:

If to Purchaser:

c/o TA Associates Realty

 

1301 Dove Street, Suite 860

 

Newport Beach, California 926600-2109

 

Attention: Douglas M. Engelman

 

Telephone: (949) 852-2030

 

Facsimile: (949) 852-2031

 

14


--------------------------------------------------------------------------------


 

With a copy to:

Stutzman, Bromberg, Esserman & Plifka,

 

A Professional Corporation

 

2323 Bryan Street, Suite 2200

 

Dallas, Texas 75201

 

Attention: Kenneth F. Plifka

 

Telephone: (214) 969-4900

 

Facsimile: (214) 969-4999

 

 

If to Seller:

Natrol Real Estate, Inc.

 

Natrol Real Estate II, Inc.

 

c/o Natrol, Inc.

 

21411 Prairie Street

 

Chatsworth, California 91311

 

Attention: Steven Spitz, Esq., General Counsel

 

Telephone: (818) 739-6000, ext. 199

 

Facsimile: (818) 739-6032

 

 

With copies to:

John A. Rosenfeld

 

Post Office Box 1308

 

Topanga, California 90290

 

Telephone: (310) 455-9718

 

Facsimile: (310) 455-9768

 

ARTICLE XI

Risk of Loss

Section 11.01.        Minor Damage.  In the event of “minor” loss or damage
[being defined for the purpose of this Contract as damage to the Property such
that the Property could be repaired or restored, in the opinion of an architect
mutually acceptable to Seller and Purchaser (with any fees, costs or expenses
pertaining to such opinion to be borne equally by Purchaser and Seller), to a
condition substantially identical to that of the Property immediately prior to
the event of damage at a cost equal to or less than $100,000], neither Seller
nor Purchaser shall have the right to terminate this Contract due to such damage
but Seller shall, at Purchaser’s option as expressed to Seller in writing,
either (a) reduce the Purchase Price by an amount equal to the cost to repair
such damage, or (b) repair and restore the damaged portion of the Property to a
condition substantially identical to that which existed immediately prior to the
occurrence of such damage and in either such event Seller shall retain all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies relating to the Property.  If
Purchaser elects to have Seller repair and restore the damaged portion of the
Property, Seller shall act promptly and diligently to complete such repairs in a
good and workmanlike manner and shall complete such repairs prior to the Closing
Date if reasonably possible.

Section 11.02.        Major Damage.  In the event of a “major” loss or damage
(being defined as any loss or damage which is not “minor” as defined
hereinabove), Purchaser shall have the option

15


--------------------------------------------------------------------------------


of terminating this Contract by written notice to Seller, in which event Seller
and Purchaser shall thereupon be released from any and all liability hereunder
and the Purchase Price, together with all accrued interest thereon, shall be
immediately returned to Purchaser by the Escrow Agent.  If Purchaser elects not
to terminate this Contract, Purchaser and Seller shall proceed with the Closing,
provided Seller shall assign all of Seller’s right, title and interest to any
claims and proceeds Seller may have with respect to any casualty insurance
policies relating to the Property, and Purchaser shall receive a credit against
the Purchase Price in an amount equal to the aggregate amount of any
deductible(s) under the insurance policies assigned to Purchaser.

Section 11.03.        Vendor and Purchaser Risk Act.  Except as set forth in
Section 11.01 and Section 11.02, Seller shall bear the full risk of loss until
Closing.  Upon the Closing, full risk of loss with respect to the Property shall
pass to Purchaser.

Section 11.04.        Condemnation.  If before the Closing any condemnation or
eminent domain proceedings are threatened or initiated against all or any
portion of the Property and, in the reasonable opinion of Purchaser, such
condemnation or eminent domain proceedings would materially interfere with the
current use of the Property, then Purchaser may terminate this Contract upon
written notice to Seller and Seller and Purchaser shall thereupon be released
from any and all further liability hereunder and the Purchase Price, together
with all accrued interest thereon, shall be immediately returned to Purchaser by
the Escrow Agent.  If Purchaser does not elect to terminate this Contract within
ten (10) business days after receipt of written notice of the commencement of
any such proceedings (but in any event prior to the Closing Date), or if, in the
reasonable opinion of Purchaser, such condemnation or eminent domain proceedings
would not materially interfere with Seller’s current use of the Property, the
Closing shall take place as provided herein and Seller shall assign to Purchaser
at the Closing all rights and interest of Seller in and to any condemnation
awards payable or to become payable on account of such condemnation or eminent
domain proceedings.

ARTICLE XII

Miscellaneous

Section 12.01.        Entire Agreement; Confidentiality.  This Contract,
together with all exhibits attached hereto and the Agreement Concerning
Property, constitutes the entire agreement between the parties hereto and
supersedes any prior understanding, letter of intent or written or oral
agreements between the parties concerning the Property (other than the Agreement
Concerning Property).  Prior to the Closing, no press release or other publicity
regarding the terms of this Contract or Purchaser’s acquisition of the Property
shall be authorized by either party without the other party’s prior written
consent, which shall not be unreasonably withheld.

Section 12.02.        No Rule of Construction.  This Contract has been drafted
by both Seller and Purchaser and no rule of construction shall be invoked
against either party with respect to the authorship hereof or of any of the
documents to be delivered by the respective parties at the Closing.

16


--------------------------------------------------------------------------------


Section 12.03.        Multiple Counterparts; Governing Law.  This Contract may
be executed in multiple counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument, and
shall be construed and interpreted under the laws of the State of California
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the County in which the Property is located.

Section 12.04.        Attorneys’ Fees.  If either party brings an action or
proceeding involving the Property, whether founded in tort, contract or equity,
or to declare rights under this Contract, the Prevailing Party (as hereinafter
defined) in any such action, proceeding or appeal thereon, shall be entitled to
reasonable attorneys’ fees.  Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment.  The term “Prevailing Party” shall include,
without limitation, a party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other party of its claim or defense. The attorneys’ fee award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.

Section 12.05.        Assignment.  This Contract may not be assigned by
Purchaser without the prior written consent of Seller; provided, however, this
Contract may be assigned by Purchaser without the prior written consent of
Seller, to any investment advisory client of Purchaser, including, without
limitation, any entity formed on its behalf.  Purchaser will remain liable under
this Contract following any such assignment.  This Contract and all rights
hereunder shall inure to and be binding upon the respective heirs, personal
representatives, successors and permitted assigns of Seller and Purchaser.

Section 12.06.        Interpretation.  This Contract shall, unless otherwise
specified herein, be subject to the following rules of interpretation:  (a) the
singular includes the plural and the plural the singular; (b) words importing
any gender include the other genders; (c) references to persons or entities
include their permitted successors and assigns; (d) words and terms which
include a number of constituent parts, things or elements, including the terms
Improvements, Permitted Exceptions, Personal Property, Intangible Property and
Property, shall be construed as referring separately to each constituent part,
thing or element thereof, as well as to all of such constituent parts, things or
elements as a whole; (e) references to statutes are to be construed as including
all rules and regulations adopted pursuant to the statute referred to and all
statutory provisions consolidating, amending or replacing the statute referred
to; (f) references to agreements and other contractual instruments shall be
deemed to include all subsequent amendments thereto or changes therein entered
into in accordance with their respective terms; (g) the words “approve” or
“consent” or “agree” or derivations of said words or words of similar import
mean, unless otherwise expressly provided herein or therein, the prior approval,
consent, or agreement in writing of the person holding the right to approve,
consent or agree with respect to the matter in question, and the words “require”
or “judgment” or “satisfy” or derivations of said words or words of similar
import mean the requirement, judgment or satisfaction of the person who may make
a requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided

17


--------------------------------------------------------------------------------


herein or therein, be in the sole and absolute discretion of the person holding
the right to approve, consent or agree or who may make a requirement or judgment
or who must be satisfied; (h) the words “include” or “including” or words of
similar import shall be deemed to be followed by the words “without limitation”;
(i) the words “hereto” or “hereby” or “herein” or “hereof” or “hereunder,” or
words of similar import, refer to this Contract in its entirety; (j) references
to sections, articles, paragraphs or clauses are to the sections, articles,
paragraphs or clauses of this Contract; and (k) numberings and headings of
sections, articles, paragraphs and clauses are inserted as a matter of
convenience only and shall not affect the construction of this Contract.

Section 12.07.        Exhibits.  The following exhibits attached hereto shall be
deemed to be an integral part of this Contract:

Exhibit A

-

legal description of the Real Property

 

 

 

Exhibit B

-

form of Deed

 

 

 

Exhibit C

-

form of Bill of Sale

 

 

 

Exhibit D

-

form of FIRPTA Affidavit

 

 

 

Exhibit E

-

form of Natrol Leases

 

 

 

Exhibit F

-

Disclosure Schedule

 

Section 12.08.        Modifications.  This Contract cannot be changed orally,
and no executory agreement shall be effective to waive, change, modify or
discharge it in whole or in part unless such executory agreement is in writing
and is signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.  Any such modification need not be joined
in by Broker or the Escrow Agent.

Section 12.09.        Reporting Person.  Purchaser and Seller hereby designate
the Escrow Agent as the “reporting person” pursuant to the provisions of Section
6045(e) of the Internal Revenue Code of 1986, as amended.

Section 12.10.        Time of Essence.  Time is of the essence to both Seller
and Purchaser in the performance of this Contract, and they have agreed that
strict compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract.  If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State of California, then and in such event, the time of
such period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

PURCHASER:

 

 

 

REALTY ASSOCIATES ADVISORS, LLC,

 

a Delaware limited liability company

 

 

 

By:

Realty Associates Advisors Trust

 

 

 

 

 

 

 

 

By:

    /s/ James P. Raisides

 

 

 

Name:

James P. Raisides

 

 

Title:

Sr. Vice President

19


--------------------------------------------------------------------------------


 

SELLER:

 

 

 

NATROL REAL ESTATE, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Dennis R. Jolicoeur

 

 

Name:

Dennis R. Jolicoeur

 

Title:

CFO

 

 

 

NATROL REAL ESTATE II, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Dennis R. Jolicoeur

 

Name:

Dennis R. Jolicoeur

 

Title:

CFO

 

20


--------------------------------------------------------------------------------


ESCROW AGENT JOINDER

 

The Escrow Agent joins herein in order to evidence its agreement to perform the
duties and obligations of the Escrow Agent set forth herein and the accompanying
escrow instructions and to acknowledge receipt, as of the date set forth below,
of an original counterpart of this Contract signed by Seller and Purchaser.

Date: March 29, 2007.

 

 

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Helen Fonville

 

 

Name:

Helen Fonville

 

 

Title:

Escrow officer

 

 

 

 

 

 

21


--------------------------------------------------------------------------------


SCHEDULE 3.03

LIST OF CERTAIN DUE DILIGENCE MATERIALS

Tenant Information

1.                                       Financial Statements – Three (3) full
fiscal years plus current year-to-date financial statements for Natrol, Inc., as
well as those financial statements for Currie as can be requested by under the
Currie Lease).

Operating Information

2.                                       If in Seller’s possession, copies of
certificates of occupancy for the building shells and copies of certificates of
occupancy and/or building permits for all tenant improvements and operating
permits, licenses and certificates.

3.                                       Listing of capital expenditures and
operating expenses for the Property for the prior three (3) years.

4.                                       If in Seller’s possession, copies of
all service, maintenance, leasing, management or other contracts and all other
agreements, warranties and guaranties relating to the operation, use, management
or maintenance of the Property, including any amendments and/or letter
agreements pertaining to each.

5.                                       Copies of all real estate tax bills
(including special assessments) for the Property for the prior three (3) years.

Building Information

6.                                       If in Seller’s possession, final “as
built” shell, electrical, mechanical and structural plans and specifications for
the Property, including for all tenant improvements, and, to the extent that any
portion of the Property is under construction as of the Closing Date, any and
all plans, specifications and construction contracts or agreements related
thereto.

7.                                       List of personal property to be
transferred to Buyer.

8.                                       Property Condition Reports – All
reports in Seller’s possession accessing the physical and structural condition
of the Property and Property components including, without limitation: 
Engineering, Structural, Seismographic, Geotechnical, Mechanical, Roof,
Environmental, Fire/Life/Safety, Air Quality Investigations; and ADA reports.

9.                                       Survey – Most recent property survey in
Seller’s possession.

1


--------------------------------------------------------------------------------


10.                                 Building Plans – If in Seller’s possession,
comprehensive set of “As Built” plans including all specialty plan subsets: 
Architectural, Structural, Mechanical, Plumbing, Electrical, Roof, and Landscape
plans.

11.                                 Operating Permits, Licenses & Certifications
– Copies of all licenses, permits, certifications, and other authorizations
required for onsite operations in Seller’s possession, including, without
limitation, Sprinkler Certification(s), Fire Alarm Certification(s), Elevator
Permits, Boiler Permit(s), Generator Permit(s), Infra-red Electrical Test(s),
Fire Pump Permit(s), UST Permit(s), Back-Flow Certification(s), Swing State
License(s), etc.

12.                                 HVAC Maintenance Logs – To the extent in
Seller’s possession, historical periodic HVAC maintenance reports for the two
(2) years, including (to the extent available) comprehensive inventory of all
mechanical systems units stating manufacturer, make/model, capacity, age,
condition and estimated remaining useful life.

Miscellaneous

13.                                 If in Seller’s possession, copies of any
notices of violations of any federal, state, municipal or health, fire,
building, zoning, safety, environmental protection or other applicable codes,
laws, rules, regulations or ordinances relating or applying to the Property.

14.                                 List of all litigation pending against the
Property or against the Seller which relates to the Property.

15.                                 Non-Recorded Encumbrances – Copies of any
miscellaneous non-recorded encumbrances on the Property in Seller’s possession,
if any, including, without limitation:  CC&Rs, Association Documents, Reciprocal
Easements, Reciprocal Access Agreements, Ground Leases, etc.

16.                                 Property Loss History Report – Property loss
history report (three years) prepared and submitted by Seller’s Property
Casualty and Liability insurance carrier(s).

17.                                 Occupant Complaints – Seller to prepare
brief history identifying all material occupant, visitor, or employee complaints
reported to ownership with the past three (3) years including, but not limited
to:  water intrusion, unpleasant odors, building or site hazards, indoor air
quality, building-related health concerns, property safety, property crime,
general nuisances, etc.

2


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Parcel 1:

 

Lots 7, 8, 9 and 10 of Tract No. 33150, in the City or Los Angeles, County of
Los Angeles, State of California, as per map filed in Book 910, Pages 63 to 65,
inclusive of Maps, in the office of the County Recorder of said county.

 

Except from that portion of said land lying Westerly of the Westerly lines of
Lots 5 and 8 of Tract No. 22917, as per map recorded in Book 638, Pages 3 to 66
of maps, all oil, asphaltum, petroleum, natural gas and other hydrocarbons and
other valuable mineral substances and products and all other minerals whether or
not of the same character herein before described generally in, under or upon
said land, but without the right to enter upon the surface of said land and the
subsurface lying above a depth of 500 feet below the surface thereof, to mine,
excavate, bore, drill and sink and otherwise collect and develop said oils,
petroleum, asphaltum, natural gas or other hydrocarbons or other valuable
mineral substances and products or any other mineral or minerals (whether of the
same character hereinabove described generally or not) and also to remove and
sell said oil, asphaltum natural gas or other hydrocarbons or other valuable
mineral substances and products or other mineral or minerals, as granted to
Porter Sesnon, Barbara Sesnon Cartan, William T. Sesnon, Jr. to each an
undivided one-third interest as tenants in common, as the separate property, of
each, by deed recorded December 14, 1951 in Book 37855, Page 1, Official Records
and recorded November 3, 1952 in Book 40220, Page 377, Official Records and as
quitclaimed by deed dated September 2, 1959 executed by Porter Sesnon, Barbara
Sesnon Cartan and William T. Sesnon, Jr., to the then record owner recorded
September 14, 1959 in Book D-600, Page 923, Official Records as Instrument No.
3561.

 

Parcel 2:

 

A Non-Exclusive Easement for Vehicular Staging, Ingress and Egress over a
portion of Lot 4 of Tract No. 33150 in the City of Los Angeles, County of Los
Angeles, State of California, as per map filed in Book 910 Pages 63 through 65
inclusive of Maps, in the office of the County Recorder of said county, the
easement lying 15.00 feet southerly, measured at right angles, to the following
described line:

 

Commencing at the southwesterly corner of Lot 7 of said Tract No. 33150, said
corner also being the northwesterly corner of said Lot 4; Thence South 89° 59’
39’ East along the southerly line of said Lot 7 and the northerly line of said
Lot 4, 113.00 to the True Point of Beginning; Thence continuing along said last
mentioned line South 89°59 '39'east 311.32 feet to the Point of Termination,
said point also being North 89° 59’ 39’ West, 148.00 feet from the southeasterly
corner of Lot 9 and the northeasterly corner of said Tract No. 33150.

 

Assessor’s Parcel No: 2746-014-018

 

1


--------------------------------------------------------------------------------


The Easterly 130 feet of Lot 2 and Lot 3 of Tract No. 33150, in the City of Los
Angeles, County of Los Angeles, State or California, as per map filed in Book
910, Pages 63 to 65, inclusive of Maps, in the office of the County Recorder of
said county.

Except from that portion of said land lying Westerly of the Westerly lines of
Lots 5 and 8 of Tract No. 22917, as per map recorded in Book 638, Pages 3 to 66
of maps, all oil asphaltum, petroleum, natural gas and other hydrocarbons and
other valuable mineral substances and products and all other minerals whether or
not of the same character herein before described generally in, under or upon
said land, but without the right to enter upon the surface of said land and the
subsurface lying above a depth of 500 feet below the surface thereof, to mine,
excavate, bore, drill and sink and otherwise collect and develop said oils,
petroleum, asphaltum, natural gas or other hydrocarbons or other valuable
mineral substances and products or any other mineral or minerals (whether of the
same character hereinabove described generally or not) and also to remove and
sell said oil, asphaltum natural gas or other hydrocarbons or other valuable
mineral substances and products or other mineral or minerals, as granted to
Porter Sesnon, Barbara Sesnon Cartan, William T. Sesnon, Jr. to each an
undivided one-third interest as tenants in common, as the separate property, of
each, by deed recorded December 14, 1951 in Book 37855, Page 1, Official Records
and recorded November 3, 1952 in Book 40220, Page 377, Official Records and as
quitclaimed by deed dated September 2, 1959 executed by Porter Sesnon, Barbara
Sesnon Cartan and William T. Sesnon, Jr., to the then record owner recorded
September 14, 1959 in Book D-600, Page 923, Official Records as Instrument No.
3561.

Assessor’s Parcel No: 2746-014-003

2


--------------------------------------------------------------------------------


EXHIBIT B

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL THIS GRANT
DEED AND ALL TAX STATEMENTS TO:

c/o TA Associates Realty
1301 Dove Street, Suite 860
Newport Beach, California 92660
Attn:  Asset Manager – Fund VIII

(Above Space For Recorder’s Use Only)

GRANT DEED

The undersigned grantor declares:

Documentary Transfer Tax is shown by an unrecorded separate affidavit pursuant
to Section 11932 of the Revenue and Taxation Code.

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                              , a                        , hereby GRANTS to
                                 , a                              the following
described real property (“Property”) located in the City of Los Angeles, County
of Los Angeles, State of California.

See Exhibit ”A” attached hereto and incorporated herein by this reference.

SUBJECT TO:

1.             Taxes and assessments not yet due and payable.

2.             All other covenants, conditions, restrictions, reservations,
rights, rights of way, easements, encumbrances, liens and title matters
described on Exhibit “B” attached hereto, but not otherwise.

1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this      day of             , 2007.

GRANTOR:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

THE STATE OF

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

§

 

 

This instrument was acknowledged before me on             , 2007, by
                                     .  He/She is personally known to me or has
produced                   as identification and did/did not take an oath.

 

 

Notary Public, State of

 

 

 

 

My Commission Expires:

Notary’s name printed:

 

 

 

 

2


--------------------------------------------------------------------------------


 

Document No.

 

Recorded                        2007

 

 

STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A PART OF THE
PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER (PURSUANT TO SECTION 11932
OF THE CALIFORNIA REVENUE AND TAXATION CODE)

TO:         Recorder, County of Los Angeles

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:

Grantor:

Grantee:

The property described in the accompanying document is located in the City of
Los Angeles, County of Los Angeles.

The amount of tax due on the accompanying document is
$                              .

x

Computed on full value of property conveyed.

 

 

o

Computed on full value, less liens and encumbrances remaining at the time of
sale.

 

 

 

 

(Signature of Declarant or Agent)

 

 

 

 

(Firm Name)

 

 

Note:      After the permanent record is made, this form will be affixed to the
conveying document and returned with it.

3


--------------------------------------------------------------------------------


EXHIBIT C

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

STATE OF

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

§

 

 

That concurrently with the execution and delivery hereof,
                                      , a                             
(“Assignor”), is conveying to
                                                                     
(“Assignee”), by Grant Deed (the “Deed”), those certain tracts of land lying and
being situated in Los Angeles, California and being more particularly described
on Exhibit A attached to the Deed and made a part thereof for all purposes (the
“Property”).  Unless otherwise defined herein, all initially capitalized terms
shall have the respective meanings ascribed to such terms in that certain
Purchase Agreement dated                          , 2007, by and between
Assignor and Realty Associates Advisors, LLC with respect to the conveyance of
the Property.

It is the desire of Assignor hereby to assign, transfer and convey to Assignee,
subject, however, to those certain matters more particularly described on
Exhibit B to Deed attached thereto and made a part thereof for all purposes
(collectively, the “Permitted Encumbrances”), the Currie Lease, all
Improvements, Personal Property, and Intangible Property, including, without
limitation, those items more particularly described on Exhibit A attached hereto
and made a part hereof for all purposes (collectively, the “Assigned
Properties”); provided, however, the Assigned Properties shall not be deemed to
include, Assignee shall have no liability under, and Assignor shall remain
solely liable and responsible for, any service or other contracts not listed on
Exhibit A hereto and the contracts and other matters set forth on Exhibit B
attached hereto and made a part hereof for all purposes (collectively, the
“Non-Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, SELL AND CONVEY to Assignee,
its successors, legal representatives and assigns, subject to the Permitted
Encumbrances, all of the Assigned Properties.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular the Assigned
Properties, subject to the Permitted Encumbrances, unto Assignee, its successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Grantor, but not otherwise.

1


--------------------------------------------------------------------------------


Assignor indemnifies and agrees to protect, defend and hold Assignee and its
successors and assigns harmless from and against any and all liability
(including, without limitation, any strict liability), loss, cost, damage or
expense (including, without limitation, reasonable attorneys’ fees and costs of
suit) incurred by, or otherwise asserted against, Assignee or such successors
and assigns to the extent attributable, directly or indirectly, to any one or
all of (a) the Assigned Properties, but then only to the extent the act, event,
omission, occurrence or matter giving rise to a claim for indemnity hereunder
occurred prior to the date hereof, and/or (b) the Non-Assigned Properties,
regardless of when the act, event, omission, occurrence or matter giving rise to
a claim for indemnity hereunder occurred.

Assignee, by its acceptance hereof, agrees to indemnify, protect, defend and
hold Assignor harmless from and against any and all liability (including,
without limitation, any strict liability), loss, cost, damage or expense
(including, without limitation, reasonable attorneys’ fees and costs of suit)
incurred by or otherwise asserted against Assignor with respect to the Assigned
Properties to the extent same arise or are otherwise attributable to the period
from and after the date hereof, but not otherwise; provided, however, Assignee
shall be released and discharged from and against any liability or obligation
hereunder upon the date Assignee no longer holds an interest in the Property as
long as Assignee’s successor in interest assumes such obligations in writing.

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
(but not necessarily on) this                     day of
                        , 2007.

 

ASSIGNOR:

 

 

 

[TO BE INSERTED]

 

 

 

ASSIGNEE:

 

 

 

[TO BE INSERTED]

 

2


--------------------------------------------------------------------------------


EXHIBIT D

FIRPTA AFFIDAVIT

THE STATE OF

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

§

 

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform
                                                                                       ,
(“Transferee”) that withholding of tax is not required upon the disposition of a
U.S. real property interest by
                                                   , a
                                                           (“Transferor”),
Transferor hereby certifies the following:

1.                                       Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

2.                                       Transferor’s U.S. employer
identification number is:                           ; and

3.                                       Transferor’s office address is
                                                                                .

4.                                       Transfer is not a “disregarded entity”
(as that term is defined in the Internal Revenue Code and Income Tax
Regulations).

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this                  day of
                              , 2007.

TRANSFEROR:

 

 

 

[TO BE INSERTED]

 

1


--------------------------------------------------------------------------------


SWORN TO AND SUBSCRIBED BEFORE ME this               day of
                        , 2007.

 

 

 

 

 

 

Notary Public, State of

 

 

 

 

 

My Commission Expires:

Notary’s name printed:

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF NATROL LEASES

[PLEASE SEE Exhibits 10.20 and 10.21 filed herewith]

1


--------------------------------------------------------------------------------


EXHIBIT F

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Section 9.01 of the attached Purchase
Agreement (the “Contract”) by and between Natrol Real Estate, Inc. and Natrol
Real Estate II, Inc., collectively, as Seller, and Realty Associates Advisors,
LLC, as Purchaser.

·                In November and December 2006, Seller received several Notices
of Intent to Expire Permit from the Los Angeles Department of Building and
Safety (the “Department”) for various permits pertaining to the P Building and
the O Building.  Seller contacted the Department about all such permits (except
for Permit No. 97044-10000-01339 relating to a Duct Type Smoke Det).  Building
inspectors for the Department indicated they were giving final approval for all
such permits, either as a result of inspecting the properties or because of
certificates of occupancy or permit cards that had been signed as finaled.  To
Seller’s knowledge, the work for Permit No. 97044-10000-01339 was completed
according to all applicable building codes.

·                Additional work at the P Building and O Building may have
occurred for which permits were issued, but never finaled.

·                In 2004, a 14 x 16 foot demising wall for the packaging
department was installed at the P Building without obtaining a building permit.

·                In 2005, two 14 x 12 foot office walls were installed at the P
Building without obtaining a building permit.

·                There may be various improvements made to or personal property
installed at the Property that were completed or installed in accordance with
then-applicable building codes.  Such improvements and personal property may not
be in compliance with current applicable building codes (e.g., in October 2004,
NRE received information from a fire alarm contractor suggesting that NRE’s
older smoke detectors and other devices at the P Building were not in compliance
with current fire alarm codes.)

·                NRE II has not conducted annual tests of all of the irrigation
back flow prevention devices at the O Building.

·                Seller was informed by its property casualty insurer that (1)
material on the storage racks in the P Building may be stacked too high and
certain materials or other items of inventory may be grouped too densely on such
storage racks; and (2) Seller should install protective shields for its Halide
lighting in both the O Building and the P Building (Seller is the process of
replacing burnt-out Halide lights with those containing protective shields).

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THE CONTRACT DOES NOT INDICATE
PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE ANY OF
PURCHASER’S RIGHTS UNDER THE CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR ANY OR
NO REASON, TO TERMINATE THE CONTRACT DURING THE REVIEW PERIOD.

1


--------------------------------------------------------------------------------


EXHIBIT G

TITLE REPORT

[PLEASE SEE ATTACHED]

1


--------------------------------------------------------------------------------


“Preliminary Report Top Sheet”

Help us stay on top of your transaction!

WILL ANY OF THESE SITUATIONS

AFFECT YOUR TRANSACTION?

*

Are your principals exchanging this property?

o Yes

o No

 

 

 

 

*

Will your principals be using a power of attorney?

o Yes

o No

 

 

 

 

*

Are any of the parties in title deceased?

o Yes

o No

 

 

 

 

*

Has there been a change in marital status?

o Yes

o No

 

 

 

 

*

Will there be a new entity formed? ie., partnership or corporation.

o Yes

o No

 

 

 

 

*

Are the sellers of this property non-residents of California?

o Yes

o No

 

If you answered “YES” to any of these questions,
please call your Escrow Officer.

*

Do all parties signing document have valid photo I.D. or drivers license?

o Yes

o No

 

If “No”, now is the time to apply for a valid I.D.

This is a “Quick List”, call your Escrow Officer if you have additional
information that you think may be important, or if you have any questions.

Thank you for choosing
Fidelity National Title Company


--------------------------------------------------------------------------------


 

[g108981ke19i001.jpg]

Fidelity National Title Company

OF CALIFORNIA

 

PRELIMINARY REPORT

In response to the application for a policy of title insurance referenced
herein, Fidelity National Title Company hereby reports that it is prepared to
issue, or cause to be issued, as of the date hereof, a Policy or Policies of
Title Insurance describing the land and the estate or interest therein
hereinafter set forth, insuring against loss which may be sustained by reason of
any defect, lien or encumbrance not shown or referred to as an Exception herein
or not excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said Policy or Policies are set forth in Exhibit A attached.
Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner’s
Policies of Title Insurance which establish a Deductible Amount and a Maximum
Dollar Limit of Liability for certain coverages are also set forth in Exhibit A.
Copies of the Policy forms should be read. They are available from the office
which issued this report.

This report (and any supplements or amendments hereto) is issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.

The Policy(s) of title insurance to be issued hereunder will be policy(s) of
Fidelity National Title Insurance Company, a California Corporation.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects
and encumbrances affecting title to the land.

[g108981ke19i002.jpg]

[g108981ke19i003.jpg]

 


--------------------------------------------------------------------------------


[g108981ke21i001.jpg]

Fidelity National Title Company

6060 Sepulveda Boulevard suite 100 Van Nuys, CA 91411
(818) 881-7800 FAX (818) 776-8528

 

 

PRELIMINARY REPORT

ESCROW OFFICER: Helen Fonville

ORDER NO.: 19505132 - C

TITLE OFFICER: Jon Legg - 758-6804 Fax 758-3263

Amendment

 

LOAN NO.: Natrol Real Estate II

 

TO:

Fidelity National Title

 

6060 Sepulveda Boulevard #100

 

Van Nuys, CA 91411

 

ATTN:                   Helen Fonville

YOUR REFERENCE.: Fidelity National Title

SHORT TERM RATE: No

PROPERTY ADDRESS:

9453 Owensmouth Avenue and 21411 Prairie Street,

 

Chatsworth area Los Angeles, California

 

EFFECTIVE DATE: April 2, 2007, 07:30 A.M.

The form of Policy or Policies of title insurance contemplated by this report
is:

California Land Title Association Standard Coverage Policy - 1990

American Land Title Association Loan Policy (10-17-92) with A.L.T.A. Form 1
Coverage

1.             THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR
REFERRED TO COVERED BY THIS REPORT IS:

A FEE as to Parcel(s) 1 and 3;

AN EASEMENT more fully described below as to Parcel(s) 2

2.             TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:

Natrol Real Estate II, Inc., a California corporation

3.             THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE CITY OF
LOS ANGELES, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED
AS FOLLOWS:

SEE EXHIBIT “ONE” ATTACHED HERETO AND MADE A PART HEREOF

RLK\RLK 04/03/2007

1


--------------------------------------------------------------------------------


EXHIBIT “ONE”

Parcel 1:

All of Lots 7, 8, 9 and 10 of Tract No. 33150, in the City of Los Angeles,
County of Los Angeles, State of California, as per map filed in Book 910, Pages
63 to 65, inclusive of Maps, in the office of the County Recorder of said
county.

Except from that portion of said land lying Westerly of the Westerly lines of
Lots 5 and 8 of Tract No. 22917, as per map recorded in Book 638, Pages 63 to 66
of maps, all oil, asphaltum, petroleum, natural gas and other hydrocarbons and
other valuable mineral substances and products and all other minerals whether or
not of the same character herein before described generally in, under or upon
said land, but without the right to enter upon the surface of said land and the
subsurface lying above a depth of 500 feet below the surface thereof, to mine,
excavate, bore, drill and sink and otherwise collect and develop said oils,
petroleum, asphaltum, natural gas or other hydrocarbons or other valuable
mineral substances and products or any other mineral or minerals (whether of the
same character hereinabove described generally or not) and also to remove and
sell said oil, asphaltum natural gas or other hydrocarbons or other valuable
mineral substances and products or other mineral or minerals, as granted to
Porter Sesnon, Barbara Sesnon Cartan, William T. Sesnon, Jr. to each an
undivided one-third interest as tenants in common, as the separate property, of
each, by deed recorded December 14, 1951 in Book 37855, Page 1, Official Records
and recorded November 3, 1952 in Book 40220, Page 377, Official Records and as
quitclaimed by deed dated September 2, 1959 executed by Porter Sesnon, Barbara
Sesnon Cartan and William T. Sesnon, Jr., to the then record owner recorded
September 14, 1959 in Book D-600, Page 923, Official Records as Instrument
No. 3561.

Assessor’s Parcel No. 2746-014-018

Parcel 2:

A non-exclusive easement for vehicular staging, ingress and egress as provided
in that certain Easement Agreement recorded May 26, 1999 as Instrument No.
99-955816, Official Records, over a portion of Lot 4 of Tract No. 33150 in the
City of Los Angeles, County of Los Angeles, State of California, as per map
filed in Book 910 Pages 63 through 65 inclusive of Maps, in the office of the
County Recorder of said county, the easement lying 15.00 feet southerly,
measured at right angles, to the following described line:

Commencing at the southwesterly corner of Lot 7 of said Tract No. 33150, said
corner also being the northwesterly corner of said Lot 4; Thence South 89°59
‘39”East along the southerly line of said Lot 7 and the northerly line of said
Lot 4, 113.00 to the True Point of Beginning; Thence continuing along said last
mentioned line South 89°59 ‘39”east 311.32 feet to the Point of Termination,
said point also being North 89°59 ‘39”West, 148.00 feet from the southeasterly
corner of Lot 9 and the northeasterly corner of said Tract No. 33150.

Parcel 3:

The Easterly 130 feet of Lot 2 and all of Lot 3 of Tract No. 33150, in the City
of Los Angeles, County of Los Angeles, State of California, as per map filed in
Book 910, Pages 63 to 65, inclusive of Maps, in the office of the County
Recorder of said county.

Except from that portion of said land lying Westerly of the Westerly lines of
Lots 5 and 8 of Tract No. 22917, as per map recorded in Book 638, Pages 63 to 66
of maps, all oil, asphaltum, petroleum, natural gas and other hydrocarbons and
other valuable mineral

2


--------------------------------------------------------------------------------


substances and products and all other minerals whether or not of the same
character herein before described generally in, under or upon said land, but
without the right to enter upon the surface of said land and the subsurface
lying above a depth of 500 feet below the surface thereof, to mine, excavate,
bore, drill and sink and otherwise collect and develop said oils, petroleum,
asphaltum, natural gas or other hydrocarbons or other valuable mineral
substances and products or any other mineral or minerals (whether of the same
character hereinabove described generally or not) and also to remove and sell
said oil, asphaltum natural gas or other hydrocarbons or other valuable mineral
substances and products or other mineral or minerals, as granted to Porter
Sesnon, Barbara Sesnon Cartan, William T. Sesnon, Jr. to each an undivided
one-third interest as tenants in common, as the separate property, of each, by
deed recorded December 14, 1951 in Book 37855, Page 1, Official Records and
recorded November 3, 1952 in Book 40220, Page 377, Official Records and as
quitclaimed by deed dated September 2, 1959 executed by Porter Sesnon, Barbara
Sesnon Cartan and William T. Sesnon, Jr., to the then record owner recorded
September 14, 1959 in Book D-600, Page 923, Official Records as Instrument
No. 3561.

Assessor’s Parcel No. 2746-014-003

3


--------------------------------------------------------------------------------


AT THE DATE HEREOF, ITEMS TO BE CONSIDERED AND EXCEPTIONS TO COVERAGE IN
ADDITION TO THE PRINTED EXCEPTIONS AND EXCLUSIONS IN SAID POLICY FORM WOULD BE
AS FOLLOWS:

1.                                                                      Property
taxes, which are a lien not yet due and payable, including any assessments
collected with taxes to be levied for the fiscal year 2007-2008.

2.                                                                      Property
taxes, including any personal property taxes and any assessments collected with
taxes, for the fiscal year 2006-2007, Assessor’s Parcel Number 2746-014-018.

Code Area Number:

0000016

1st Installment:

$54,129.37 Paid

2nd Installment:

$54,129.36 Not Paid

Land:

$4,161,366.00

Improvements:

$3,905,497.00

Exemption:

$00

Personal Property:

$00

Affects:

Parcel 1

 

3.                                                                      Property
taxes, including any personal property taxes and any assessments collected with
taxes, for the fiscal year 2006-2007, Assessor’s Parcel Number 2746-014-003.

Code Area Number:

00016

1st Installment:

$43,269.84 Paid

2nd Installment:

$43,269.83 Not Paid

Land:

$3,154,765.00

Improvements:

$3,553,141.00

Exemption:

$

Personal Property:

$

Affects:

Parcel 3

 

4.                                                                      The lien
of supplemental taxes, if any, assessed pursuant to the provisions of Chapter
3.5 (Commencing with Section 75) of the Revenue and Taxation code of the State
of California.

5.                                                                      Water
rights, claims or title to water, whether or not disclosed by the public
records.

6.                                                                      A
covenant and agreement entitled “Covenant and Agreement regarding Submission of
Landscape Plan”

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

January 10, 1979, Instrument No. 79-40946, of Official Records

 

Which among other things provides: Landscape plan submission

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

4


--------------------------------------------------------------------------------


7.                                                                      A
covenant and agreement entitled “Covenant and Agreement for Traffic Control
Plan”

Executed by:

Almo Properties

In favor of:

Advisory Agency of the City of Los Angeles

Recorded:

January 11, 1979, Instrument No. 79-47472, of Official Records

 

Which among other things provides: submission of traffic control plan

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

8.                                                                      A
covenant and agreement entitled “Covenant and Agreement Regarding Parking Area
and Driveway Plan”

Executed by:

Almo Properties etal

In favor of:

City of Los Angeles

Recorded:

May 11, 1979, Instrument No. 79-514399, of Official Records

 

Which among other things provides: Parking and Driveway Plan

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

9.                                                                      A
covenant and agreement entitled “Covenant and Agreement Regarding Maintenance of
Yards for an Oversized Building”

Executed by:

David Alpert

In favor of:

City of Los Angeles

 

 

Recorded:

September 17, 1979, Instrument No. 79-1033747, of Official Records

 

Which among other things provides: maintenance of yards

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Said matter is shown on the ALTA/ACSM Survey prepared by R,B. Engineering on
April 20, 1996, updated February 24, 2007, last updated March    , 2007.

Affects:

Parcels 1 and 2

 

10.                                                                Covenant and
agreement wherein the owners agree to hold said land as one parcel and not to
sell any portion thereof separately. Said covenant is expressed to run with the
land and be binding upon future owners.

Recorded:

September 17, 1979, Instrument No. 79-1033748, of Official Records

 

Reference is made to said document for full particulars.

5


--------------------------------------------------------------------------------


This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Affects:                             Parcel 1

11.                                                                A 5 foot
easement contained in that certain document entitled “Easement Agreement” dated
May 26 1999, executed by and between WHLW Real Estate Limited Partnership, a
Delaware limited partnership and Meissner Owensmouth LLC, a Delaware limited
liability company recorded May 26, 1999, Instrument No. 99-955816, of Official
Records, which document, among other things, contains or provides for: covenants
and conditions

Reference is hereby made to said document for full particulars.

Said Easement Agreement has been amended by a document recorded January 7 2000
as instrument no. 00-26822 of Official Records of said County.

Said matter is shown on the ALTA/ACSM Survey prepared by R,B. Engineering on
April 20, 1996, updated February 24, 2007, last updated March    , 2007.

Affects:                             Parcels 1 and 2

12.                                                                The fact that
the ownership of said land does not include rights of access to or from the
street, Canoga Avenue abutting said land, such rights having been relinquished
by the map of said 33150 as per map recorded in Book 910 Pages 63 to 65 of Maps.

Said matter is shown on the ALTA Survey prepared by Mark P. Pfeiler (LS 5959) of
R.B. Engineering on April 20, 1996, last updated March 5, 2007, signed on April
2, 2007.

Affects:                             Parcel 3

13.                                                                Covenant and
Agreement wherein the owners agree to hold said land as one parcel and not to
sell any portion thereof separately. Said covenant is expressed to run with the
land and be binding upon future owners.

Recorded:                          July 25, 1979, Instrument No. 79-818372, of
Official Records

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Affects:                             Parcel 3

14.                                                                Covenant and
agreement wherein the owners agree to hold said land as one parcel and not to
sell any portion thereof separately. Said covenant is expressed to run with the
land and be binding upon future owners.

Recorded:                          October 18, 1979, Instrument No. 79-1171494,
of Official Records

Reference is made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

6


--------------------------------------------------------------------------------


 

Affects:

Parcel 3

 

15.                                                                A Covenant
and Agreement Regarding Maintenance of Yards for an Oversized Building.

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

February 10, 1982, Instrument No. 82-155090, of Official Records

 

Which among other things provides: maintenance of yards.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Said matter is shown on the ALTA Survey prepared by Mark P. Pfeiler (LS 5959) of
R.B. Engineering on April 20, 1996, last updated March 5, 2007, signed on April
2, 2007.

Affects:

Parcel 3

 

16.                                                                Easement(s)
for the purpose(s) shown below and rights incidental thereto as granted in a
document;

Granted to:

Pacific Bell

Purpose:

20 foot wide underground communications easement

Recorded:

October 26, 1989, Instrument No. 89-1723964, of Official Records

Affects:

a portion of said land as therein provided

 

Said matter is shown on the ALTA Survey prepared by Mark P. Pfeiler (LS 5959) of
R.B. Engineering on April 20, 1996, last updated March 5, 2007, signed on April
2, 2007.

Affects:

Parcel 3

 

17.                                                                A deed of
trust to secure an indebtedness in the amount shown below, and any other
obligations secured thereby

Amount:

$3,500,000.00

Dated:

April 14, 1999

Trustor:

Natrol Real Estate, Inc., a California corporation

Trustee:

American Securities Company, a California corporation

Beneficiary:

Wells Fargo Bank, National Association

Loan No.:

 

Recorded:

May 13, 1999, Instrument No. 99-869674, of Official Records

 

An assignment of the beneficial interest under said deed of trust which names:

Assignee:

LaSalle Bank National Association, as trustee for Bear Stearns Commercial
Mortgage Securities Inc., Commercial Pass Through Certificates, Series 2000-WF1

Loan No.:

 

Recorded:

May 19, 2000, Instrument No. 00-781146, of Official Records

 

 

Affects:

Parcel 3

 

7


--------------------------------------------------------------------------------


NOTE: Amended Civil Code Section 2941, which becomes effective on January 1,
2002 sets the fee for the processing and recordation of the reconveyance of each
Deed of Trust being paid through this transaction $45.00. The reconveyance must
be clearly set forth in the Beneficiary’s Payoff Demand Statement (“Demand”). In
addition, an assignment or authorized release of the fee, from the Beneficiary
to the Trustee of the record, must be included. an example of the required
language is as follows:

“The beneficiary identified above hereby assigns releases or transfer to the
Trustee of record, the sub of $45.00, included herein as “Reconveyance Fee”, for
the processing and recordation of the Reconveyance of the Deed of Trust securing
the indebtedness covered hereby, and the escrow company or title processing this
pay-off is authorized to deduct the Reconveyance Fee from this Demand and
forward said fee to the trustee of record or the successor Trustee under the
Trust Deed to be paid off in Full.”

In the event that the reconveyance fee and the assignment, release or transfer
are not included within the Demand Statement, then Fidelity National Title
Insurance Company and its Underwritten Agent may decline to process the
reconveyance and will be forced to return all documentation directly to the
Beneficiary for compliance with the requirements of the revised statute.

18.                                                                A Covenant
and Agreement Regarding Maintenance of Yards for an Oversized Building.

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

December 17, 1996, Instrument No. 96-2036452, of Official Records

 

Which among other things provides: maintenance of yards.

An assignment of the beneficial interest under said deed of trust which names:

Assignee:

LaSalle Bank National Association, as trustee for the Registered Holders of Bear
Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass Through
Certificates, Series 2000-WF2

Loan No.:

 

Recorded:

November 16, 2000, Instrument No. 00-1794294, of Official Records

 

 

Affects:

Parcels 1 and 2

 

19.                                                                Matters
contained in that certain document entitled “Landlord’s Waiver and Agreement”
dated March 30, 2005, executed by and between Natrol Real Estate II, Inc., a
California corporation and Gilmore Enterprises Window Coverings, Inc., a
California corporation recorded August 12, 2005, Instrument No. 05-1935159, of
Official Records, which document, among other things, contains or provides for:
As Set Out Therein.

Reference is hereby made to said document for full particulars.

Affects:

Parcels 1 and 2

 

20.                                                                Matters
contained in that certain document entitled “Mortgage Agreement” dated August
25, 2006, executed by and between Wachovia Capital Finance Corporation
(Western), a California corporation and LaSalle Bank National Association, as
Trustee of the Bear Stearns Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2000-WF2 recorded October 25, 2006,
Instrument No. 06-2372476, of Official Records, which document, among other
things, contains or provides for: As Set Out Therein.

Reference is hereby made to said document for full particulars.

8


--------------------------------------------------------------------------------


 

Affects:

Parcels 1 and 2

 

21.                                                                An unrecorded
lease with certain terms, covenants, conditions and provisions set forth therein
as disclosed by the document

Entitled:

Subordination Agreement

Lessor:

Natrol Real Estate Inc.

Lessee:

Natrol, Inc.

Recorded:

May 13, 1999, Instrument No. 99-869675, of Official Records

 

The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.

NOTE: Amended Civil Code Section 2941, which becomes effective on January 1,
2002 sets the fee for the processing and recordation of the reconveyance of each
Deed of Trust being paid through this transaction $45.00. The reconveyance must
be clearly set forth in the Beneficiary’s Payoff Demand Statement (“Demand”). In
addition, an assignment or authorized release of the fee, from the Beneficiary
to the Trustee of the record, must be included. an example of the required
language is as follows:

“The beneficiary identified above hereby assigns releases or transfer to the
Trustee of record, the sub of $45.00, included herein as “Reconveyance Fee”, for
the processing and recordation of the Reconveyance of the Deed of Trust securing
the indebtedness covered hereby, and the escrow company or title processing this
pay-off is authorized to deduct the Reconveyance Fee from this Demand and
forward said fee to the trustee of record or the successor Trustee under the
Trust Deed to be paid off in Full.”

In the event that the reconveyance fee and the assignment, release or transfer
are not included within the Demand Statement, then Fidelity National Title
Insurance Company and its Underwritten Agent may decline to process the
reconveyance and will be forced to return all documentation directly to the
Beneficiary for compliance with the requirements of the revised statute.

22.                                                                A deed of
trust to secure an indebtedness in the amount shown below, and any other
obligations secured thereby

Amount:

$5,400,000.00

Dated:

December 13, 1999

Trustor:

Natrol Real Estate II, Inc., a California corporation

Trustee:

American Securities Company, a California corporation

Beneficiary:

Wells Fargo Bank, National Association

Loan No.:

 

Recorded:

December 16, 1999, Instrument No. 99-2318475, of Official Records

 

23.                                                                Any rights of
the parties in possession of a portion of, or all of, said land, which rights
are not disclosed by the public record.

This Company will require, for review, a full and complete copy of any
unrecorded agreement, contract, license and/or lease, together with all
supplements, assignments and amendments thereto, before issuing any policy of
title insurance without excepting this item from coverage. The Company reserves
the right to except additional items and/or make additional requirements after
reviewing said documents.

9


--------------------------------------------------------------------------------


24.                                                                In order to
complete this report, this Company requires a Statement of Information to be
completed by the following party,

Party:

All Parties

 

The Company reserves the right to add additional items or make further
requirements after review of the requested Statement(s) of Information.

25.                                                                The
application for title insurance was placed by reference to only a street address
or tax identification number.

Based on our records, we believe that the description in this report covers the
parcel requested, however, if the legal description is incorrect a new report
must be prepared.

If the legal description is incorrect, in order to prevents delays, the seller,
buyer and/or borrower must provided the company and/or the settlement agent with
the correct legal description intended to be the subject of this transaction.

26.                                                                The
transaction contemplated in connection with this Report is subject to the review
and approval of the Company’s Corporate Underwriting Department. The Company
reserves the right to add additional items or make further requirements after
such review.

27.                                                                This Company
will require the following documents for review prior to the issuance of any
title assurance predicated upon a conveyance or encumbrance by the corporation
named below.

Corporation:

Natrol Real Estate II, Inc., a California corporation,

 

 

(a)

A copy of the corporation By-Laws and Articles of Incorporation.

 

 

(b)

An original or certified copy of the Resolution authorizing the transaction
contemplated herein.

 

 

(c)

If the Articles and/or By-Laws require approval by a “parent” organization, a
copy of the Articles and By-Laws of the parent.

 

The right is reserved to add requirements or additional items after completion
of such review.

END OF ITEMS

Note 1.              The current owner does NOT qualify for the $20.00 discount
pursuant to the coordinated stipulated judgments entered in actions filed by
both the Attorney General and private class action plaintiffs for the herein
described property.

Note 2.              NOTE: The policy of title insurance will include an
arbitration provision. The Company or the insured may demand arbitration.
Arbitrable matters may include, but are not limited to, any controversy or claim
between the Company and the insured arising out of or relating to this policy,
any service of the Company in connection with its issuance or the breach of a
policy provision or other obligation. Please ask your escrow or title officer
for a sample copy of the policy to be issued if you wish to review the
arbitration provisions and any other provisions pertaining to your Title
Insurance coverage.

10


--------------------------------------------------------------------------------


Note 3.              None of the items shown in this report will cause the
Company to decline to attach CLTA Endorsement Form 100 to an Extended Coverage
Loan Policy, when issued.

Note 4.              The Company is not aware of any matters which would cause
it to decline to attach the CLTA Endorsement Form 116 indicating that there is
located on said land Commercial known as 9453 Owensmouth Avenue (Chatsworth
Area), Los Angeles, CA to an Extended Coverage Loan Policy.

Note 5.              California Revenue and Taxation Code Section 18662,
effective January 1, 1994 and by amendment effective January 1, 2003, provides
that the buyer in all sales of California Real Estate may be required to
withhold 3 and 1/3% of the total sales price as California State Income Tax,
subject to the various provisions of the law as therein contained.

Note 6.              There are NO deeds affecting said land, recorded within
twenty-four (24) months of the date of this report.

Note 7.              WIRE INSTRUCTIONS

COMERICA BANK CALIFORNIA

Financial Services Group

2321 Rosecrans Avenue, Suite 1225

El Segundo, CA, 90245

Routing No. 121137522

For Credit to FIDELITY NATIONAL TITLE

Account No. 1891608570

Attn: Payoff Department

Ref: Order No. 19505132

Title Officer: Jon Legg

[g108981ke21i002.jpg]

Fidelity National Title Company

OF CALIFORNIA

 

11


--------------------------------------------------------------------------------


Notice

You may be entitled to receive a $20.00 discount on escrow services if you
purchased, sold or refinanced residential property in California between May 19,
1995 and November 1, 2002. If you had more than one qualifying transaction, you
may be entitled to multiple discounts.

If your previous transaction involved the same property that is the subject of
your current transaction, you do not have to do anything; the Company will
provide the discount, provided you are paying for escrow or title services in
this transaction.

If your previous transaction involved property different from the property that
is the subject of your current transaction, you must - prior to the close of the
current transaction - inform the Company of the earlier transaction, provide the
address of the property involved in the previous transaction, and the date or
approximate date that the escrow closed to be eligible for the discount.

Unless you inform the Company of the prior transaction on property that is not
the subject of this transaction, the Company has no obligation to conduct an
investigation to determine if you qualify for a discount. If you provide the
Company information concerning a prior transaction, the Company is required to
determine if you qualify for a discount which is subject to other terms and
conditions.

Effective through November 1, 2014


--------------------------------------------------------------------------------


Fidelity National Financial Group of Companies’ Privacy Statement

July 1, 2001

We recognize and respect the privacy expectations of today’s consumers and the
requirements of applicable federal and state privacy laws. We believe that
making you aware of how we use your non-public personal information (°Personal
Information±),and to whom it is disclosed, will form the basis for a
relationship of trust between us and the public that we serve. This Privacy
Statement provides that explanation. We reserve the right to change this Privacy
Statement from time to time consistent with applicable privacy laws.

In the course of our business, we may collect Personal Information about you
from the following sources:

From applications or other forms we receive from you or your authorized
representative;

From your transactions with, or from the services being performed by, us, our
affiliates, or others;  

From our internet web sites;

From the public records maintained by governmental entities that we either
obtain directly from those entities, or from our affiliates or others; and

From consumer or other reporting agencies.

Our Policies Regarding the Protection of the Confidentiality and Security of
Your Personal Information

We maintain physical, electronic and procedural safeguards to protect your
Personal Information from unauthorized access or intrusion. We limit access to
the Personal Information only to those employees who need such access in
connection with providing products or services to you or for other legitimate
business purposes.

Our Policies and Practices Regarding the Sharing of Your Personal Information

We may share your Personal Information with our affiliates, such as insurance
companies, agents, and other real estate settlement service providers. We also
may disclose your Personal Information:  

to agents, brokers or representatives to provide you with services you have
requested;  

to third-party contractors or service providers who provide services or perform
marketing or other functions on our behalf; and

to others with whom we enter into joint marketing agreements for products or
services that we believe you may find of interest.

In addition, we will disclose your Personal Information when you direct or give
us permission, when we are required by law to do so, or when we suspect
fraudulent or criminal activities. We also may disclose your Personal
Information when otherwise permitted by applicable privacy laws such as, for
example, when disclosure is needed to enforce our rights arising out of any
agreement, transaction or relationship with you.

One of the important responsibilities of some of our affiliated companies is to
record documents in the public domain. Such documents may contain your Personal
Information.

Right to Access Your Personal Information and Ability to Correct Errors or
Request Changes or Deletion

Certain states afford you the right to access your Personal Information and,
under certain circumstances, to find out to whom your Personal Information has
been disclosed. Also, certain states afford you the right to request correction,
amendment or deletion of your Personal Information. We reserve the right, where
permitted by law, to charge a reasonable fee to cover the costs incurred in
responding to such requests.

All requests must be made in writing to the following address:

 

Privacy Compliance Officer

 

 

Fidelity National Financial, Inc.

 

 

601 Riverside Avenue

 

 

Jacksonville, FL 32204

 

 

Multiple Products or Services

If we provide you with more than one financial product or service, you may
receive more than one privacy notice from us. We apologize for any inconvenience
this may cause you.


--------------------------------------------------------------------------------


“Preliminary Report Top Sheet”

Help us stay on top of your transaction!

WILL ANY OF THESE SITUATIONS

AFFECT YOUR TRANSACTION?

*

Are your principals exchanging this property?

o Yes

o No

 

 

 

 

*

Will your principals be using a power of attorney?

o Yes

o No

 

 

 

 

*

Are any of the parties in title deceased?

o Yes

o No

 

 

 

 

*

Has there been a change in marital status?

o Yes

o No

 

 

 

 

*

Will there be a new entity formed? ie., partnership or corporation.

o Yes

o No

 

 

 

 

*

Are the sellers of this property non-residents of California?

o Yes

o No

 

If you answered “YES” to any of these questions,
please call your Escrow Officer.

*

Do all parties signing document have valid photo I.D. or drivers license?

o Yes

o No

 

If “No”, now is the time to apply for a valid I.D.

This is a “Quick List”, call your Escrow Officer if you have additional
information that you think may be important, or if you have any questions.

Thank you for choosing
Fidelity National Title Company


--------------------------------------------------------------------------------


 

[g108981ke23i001.jpg]

Fidelity National Title Company

OF CALIFORNIA

 

PRELIMINARY REPORT

In response to the application for a policy of title insurance referenced
herein, Fidelity National Title Company hereby reports that it is prepared to
issue, or cause to be issued, as of the date hereof, a Policy or Policies of
Title Insurance describing the land and the estate or interest therein
hereinafter set forth, insuring against loss which may be sustained by reason of
any defect, lien or encumbrance not shown or referred to as an Exception herein
or not excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said Policy or Policies are set forth in Exhibit A attached.
Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner’s
Policies of Title Insurance which establish a Deductible Amount and a Maximum
Dollar Limit of Liability for certain coverages are also set forth in Exhibit A.
Copies of the Policy forms should be read. They are available from the office
which issued this report.

This report (and any supplements or amendments hereto) is issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.

The Policy(s) of title insurance to be issued hereunder will be policy(s) of
Fidelity National Title Insurance Company, a California Corporation.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects
and encumbrances affecting title to the land.

[g108981ke23i002.jpg]

[g108981ke23i003.jpg]

 


--------------------------------------------------------------------------------


[g108981ke25i001.jpg]

Fidelity National Title Company

6060 Sepulveda Boulevard suite 100 Van Nuys, CA 91411
(818) 881-7800 FAX (818) 776-8528

 

 

PRELIMINARY REPORT

ESCROW OFFICER: Helen Fonville
TITLE OFFICER: Jon Legg - 758-6804 Fax 758-3263

 

ORDER NO.: 19505132

 

LOAN NO.: Natrol Real Estate

 

TO:

CB Richard Ellis

 

10 Universal City Plaza 27th Floor

 

Universal City, CA 91608

 

ATTN:                   Bennett Robinson

YOUR REFERENCE.: 21411 Prairie

SHORT TERM RATE: No

PROPERTY ADDRESS:                      21411 Prairie Street (Chatsworth Area),
Los Angeles, California

EFFECTIVE DATE: March 23, 2007, 07:30 A.M.

The form of Policy or Policies of title insurance contemplated by this report
is:

California Land Title Association Standard Coverage Policy - 1990

American Land Title Association Loan Policy (10-17-92) with A.L.T.A. Form 1
Coverage

1.             THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR
REFERRED TO COVERED BY THIS REPORT IS:

A Fee

2.             TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:

Natrol Real Estate, Inc., a California corporation

3.             THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE CITY OF
LOS ANGELES, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED
AS FOLLOWS:

SEE EXHIBIT “ONE” ATTACHED HERETO AND MADE A PART HEREOF

RLK\RLK 03/25/2007

1


--------------------------------------------------------------------------------


EXHIBIT “ONE”

The Easterly 130 feet of Lot 2 and all of Lot 3 of Tract No. 33150, in the City
of Los Angeles, County of Los Angeles, State of California, as per map filed in
Book 910, Pages 63 to 65, inclusive of Maps, in the office of the County
Recorder of said county.

Except from that portion of said land lying Westerly of the Westerly lines of
Lots 5 and 8 of Tract No. 22917, as per map recorded in Book 638, Pages 3 to 66
of maps, all oil, asphaltum, petroleum, natural gas and other hydrocarbons and
other valuable mineral substances and products and all other minerals whether or
not of the same character herein before described generally in, under or upon
said land, but without the right to enter upon the surface of said land and the
subsurface lying above a depth of 500 feet below the surface thereof, to mine,
excavate, bore, drill and sink and otherwise collect and develop said oils,
petroleum, asphaltum, natural gas or other hydrocarbons or other valuable
mineral substances and products or any other mineral or minerals (whether of the
same character hereinabove described generally or not) and also to remove and
sell said oil, asphaltum natural gas or other hydrocarbons or other valuable
mineral substances and products or other mineral or minerals, as granted to
Porter Sesnon, Barbara Sesnon Cartan, William T. Sesnon, Jr. to each an
undivided one-third interest as tenants in common, as the separate property, of
each, by deed recorded December 14, 1951 in Book 37855, Page 1, Official Records
and recorded November 3, 1952 in Book 40220, Page 377, Official Records and as
quitclaimed by deed dated September 2, 1959 executed by Porter Sesnon, Barbara
Sesnon Cartan and William T. Sesnon, Jr., to the then record owner recorded
September 14, 1959 in Book D-600, Page 923, Official Records as Instrument
No. 3561.

Assessor’s Parcel No: 2746-014-003

2


--------------------------------------------------------------------------------


AT THE DATE HEREOF, ITEMS TO BE CONSIDERED AND EXCEPTIONS TO COVERAGE IN
ADDITION TO THE PRINTED EXCEPTIONS AND EXCLUSIONS IN SAID POLICY FORM WOULD BE
AS FOLLOWS:

1.                                                                      Property
taxes, which are a lien not yet due and payable, including any assessments
collected with taxes to be levied for the fiscal year 2007-2008.

2.                                                                      Property
taxes, including any personal property taxes and any assessments collected with
taxes, for the fiscal year 2006-2007, Assessor’s Parcel Number 2746-014-003.

Code Area Number:

0000016

1st Installment:

$43,269.84 Paid

2nd Installment:

$43,269.83 Not Paid

Land:

$3,154,765.00

Improvements:

$3,553,141.00

Exemption:

$00

Personal Property:

$00

Bill No.:

2

 

3.                                                                      The lien
of supplemental taxes, if any, assessed pursuant to the provisions of Chapter
3.5 (Commencing with Section 75) of the Revenue and Taxation code of the State
of California. As of the date hereof, no such supplemental taxes are due or
payable.

4.                                                                      Water
rights, claims or title to water, whether or not disclosed by the public
records.

5.                                                                      The fact
that the ownership of said land does not include rights of access to or from the
street, Canoga Avenue abutting said land, such rights having been relinquished
by the map of said Tract 33150 as per map recorded in Book 910 Pages 63 to 65 of
Maps.

Said matter is shown on the ALTA Survey prepared by R.B. Engineering on April
20, 1996, last updated March 5, 2007.

6.                                                                      A
covenant and agreement entitled “Covenant and Agreement Regarding Submission of
Landscape Plan”

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

January 10, 1979, Instrument No. 79-40946, of Official Records

 

Which among other things provides: Submission of Landscape Plan

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

3


--------------------------------------------------------------------------------


7.                                                                      A
covenant and agreement entitled “Covenant and Agreement for Traffic Control
Plan”

Executed by:

Almo Properties etal

In favor of:

City of Los Angeles

Recorded:

January 11, 1979, Instrument No. 79-47472, of Official Records

 

Which among other things provides: Matters pertaining to a Traffic Control Plan

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

8.                                                                      A
covenant and agreement entitled “Covenant and Agreement Regarding Parking Area
and Driveway Plan”

Executed by:

Almo Properties etal

In favor of:

City of Los Angeles

Recorded:

May 11, 1978, Instrument No. 79-514399, of Official Records

 

Which among other things provides: Requirement for submission of parking plan
and driveway plan.

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

9.                                                                      A
covenant and agreement entitled “Covenant and Agreement to Hold Property as One
Parcel”

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

July 25, 1979, Instrument No. 79-818372, of Official Records

 

Which among other things provides: To hold said land as one parcel of land.

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

10.                                                                A covenant
and agreement entitled “Covenant and Agreement to Hold Property as One Parcel”

Executed by:

David Alpert

In favor of:

City of Los Angeles

Recorded:

October 18, 1979, Instrument No. 79-1171494, of Official Records

 

Which among other things provides: Holding said land as in Parcel to comply with
Parcel Map Exemption 2164.

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

4


--------------------------------------------------------------------------------


11.                                                                A covenant
and agreement entitled “Covenant and Agreement Regarding Maintenance of Yards
for an Oversized Building”

Executed by:

Almo Properties

In favor of:

City of Los Angeles

Recorded:

February 10, 1982, Instrument No. 82-155090, of Official Records

 

Which among other things provides: Maintenance of yards.

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Said matter is shown on the ALTA Survey prepared by R.B. Engineering on April
20, 1996, last updated March 5, 2007.

12.                                                                Easement(s)
for the purpose(s) shown below and rights incidental thereto as set forth in a
document;

In favor of:

Pacific Bell

Purpose:

20 foot wide underground communications easement

Recorded:

October 26, 1989, Instrument No. 89-1723964, of Official Records

Affects:

As Set Out Therein

 

Said matter is shown on the ALTA Survey prepared by R.B. Engineering on April
20, 1996, last updated March 5, 2007.

13.                                                                A covenant
and agreement entitled “Covenant and Agreement Regarding Maintenance of Yards
for an Oversized Building”

Executed by:

Lincoln Whitehall Realty, L.L.C., a Delaware Limited Liability company

In favor of:

City of Los Angeles

Recorded:

December 17, 1996, Instrument No. 96-2036452, of Official Records

 

Which among other things provides: matters pertaining to maintenancve of yards

Reference is hereby made to said document for full particulars.

This covenant and agreement shall run with the land and shall be binding upon
any future owners, encumbrancers, their successors or assigns, and shall
continue in effect until the advisory agency approves termination.

Said matter is shown on the ALTA Survey prepared by R.B. Engineering on April
20, 1996, last updated March 5, 2007.

14.                                                                A deed of
trust to secure an indebtedness in the amount shown below, and any other
obligations secured thereby

Amount:

$3,500,000.00

Dated:

April 14, 1999

Trustor:

Natrol Real Estate, Inc, a California corporation

Trustee:

American Securities Company, a California corporation

Beneficiary:

Wells Fargo Bank, National Association

Loan No.:

 

Recorded:

May 13, 1999, Instrument No. 99-869674, of Official Records

 

5


--------------------------------------------------------------------------------


NOTE: Amended Civil Code Section 2941, which becomes effective on January 1,
2002 sets the fee for the processing and recordation of the reconveyance of each
Deed of Trust being paid through this transaction $45.00. The reconveyance must
be clearly set forth in the Beneficiary’s Payoff Demand Statement (“Demand”). In
addition, an assignment or authorized release of the fee, from the Beneficiary
to the Trustee of the record, must be included. an example of the required
language is as follows:

“The beneficiary identified above hereby assigns releases or transfer to the
Trustee of record, the sub of $45.00, included herein as “Reconveyance Fee”, for
the processing and recordation of the Reconveyance of the Deed of Trust securing
the indebtedness covered hereby, and the escrow company or title processing this
pay-off is authorized to deduct the Reconveyance Fee from this Demand and
forward said fee to the trustee of record or the successor Trustee under the
Trust Deed to be paid off in Full.”

In the event that the reconveyance fee and the assignment, release or transfer
are not included within the Demand Statement, then Fidelity National Title
Insurance Company and its Underwritten Agent may decline to process the
reconveyance and will be forced to return all documentation directly to the
Beneficiary for compliance with the requirements of the revised statute.

An assignment of the beneficial interest under said deed of trust which names:

Assignee:

LaSalle Bank National Association, as trustee for Bear Stearns Commercial
Mortgage Securities Inc., Commercial Pass-Through Certificates, Series 2000-WF1

Loan No.:

 

Recorded:

May 19, 2000, Instrument No. 00-781146, of Official Records

 

15.                                                                An unrecorded
lease with certain terms, covenants, conditions and provisions set forth therein
as disclosed by the document

Entitled:

Subordination Agreement

Lessor:

Natrol Real Estate, Inc

Lessee:

Natrol Inc

Recorded:

May 13, 1999, Instrument No. 99-869675, of Official Records

 

The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.

16.                                                                Matters
contained in that certain document entitled “Mortgage Agreement” dated August
25, 2006, executed by and between Wachovia Capital Finance Corporation
(Western), a California corporation and LaSalle Bank National Association, as
Trustee of the Bear Stearns Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2000-WF1 recorded November 6, 2006,
Instrument No. 06-2462986, of Official Records, which document, among other
things, contains or provides for: As set Out Therein.

Reference is hereby made to said document for full particulars.

6


--------------------------------------------------------------------------------


17.                                                                This Company
will require the following documents for review prior to the issuance of any
title assurance predicated upon a conveyance or encumbrance by the corporation
named below.

Corporation:

Natrol Real Estate, Inc., a California corporation,

 

 

(a)

A copy of the corporation By-Laws and Articles of Incorporation.

 

 

(b)

An original or certified copy of the Resolution authorizing the transaction
contemplated herein.

 

 

(c)

If the Articles and/or By-Laws require approval by a “parent” organization, a
copy of the Articles and By-Laws of the parent.

 

The right is reserved to add requirements or additional items after completion
of such review.

18.                                                                The
transaction contemplated in connection with this Report is subject to the review
and approval of the Company’s Corporate Underwriting Department. The Company
reserves the right to add additional items or make further requirements after
such review.

19.                                                                Any rights of
the parties in possession of a portion of, or all of, said land, which rights
are not disclosed by the public record.

This Company will require, for review, a full and complete copy of any
unrecorded agreement, contract, license and/or lease, together with all
supplements, assignments and amendments thereto, before issuing any policy of
title insurance without excepting this item from coverage. The Company reserves
the right to except additional items and/or make additional requirements after
reviewing said documents.

20.                                                                In order to
complete this report, this Company requires a Statement of Information to be
completed by the following party,

Party:

All Parties

 

The Company reserves the right to add additional items or make further
requirements after review of the requested Statement(s) of Information.

21.                                                                The
application for title insurance was placed by reference to only a street address
or tax identification number.

Based on our records, we believe that the description in this report covers the
parcel requested, however, if the legal description is incorrect a new report
must be prepared.

If the legal description is incorrect, in order to prevents delays, the seller,
buyer and/or borrower must provided the company and/or the settlement agent with
the correct legal description intended to be the subject of this transaction.

END OF ITEMS

Note 1.                                         The current owner does NOT
qualify for the $20.00 discount pursuant to the coordinated stipulated judgments
entered in actions filed by both the Attorney General and private class action
plaintiffs for the herein described property.

7


--------------------------------------------------------------------------------


Note 2.                                         NOTE: The policy of title
insurance will include an arbitration provision. The Company or the insured may
demand arbitration. Arbitrable matters may include, but are not limited to, any
controversy or claim between the Company and the insured arising out of or
relating to this policy, any service of the Company in connection with its
issuance or the breach of a policy provision or other obligation. Please ask
your escrow or title officer for a sample copy of the policy to be issued if you
wish to review the arbitration provisions and any other provisions pertaining to
your Title Insurance coverage.

Note 3.                                         None of the items shown in this
report will cause the Company to decline to attach CLTA Endorsement Form 100 to
an Extended Coverage Loan Policy, when issued.

Note 4.                                         The Company is not aware of any
matters which would cause it to decline to attach the CLTA Endorsement Form 116
indicating that there is located on said land Commercial known as 21411 Prairie
Street (Chatsworth Area), Los Angeles, CA to an Extended Coverage Loan Policy.

Note 5.                                         California Revenue and Taxation
Code Section 18662, effective January 1, 1994 and by amendment effective January
1, 2003, provides that the buyer in all sales of California Real Estate may be
required to withhold 3 and 1/3% of the total sales price as California State
Income Tax, subject to the various provisions of the law as therein contained.

Note 6.                                         There are NO deeds affecting
said land, recorded within twenty-four (24) months of the date of this report.

Note 7.                                         WIRE INSTRUCTIONS

COMERICA BANK CALIFORNIA

Financial Services Group

2321 Rosecrans Avenue, Suite 1225

El Segundo, CA, 90245

 

Routing No. 121137522

For Credit to FIDELITY NATIONAL TITLE

 

Account No. 1891608570

Attn: Payoff Department

Ref: Order No. 19505131

Title Officer: Jon Legg

 

[g108981ke25i002.jpg]

Fidelity National Title Company

OF CALIFORNIA

 

8


--------------------------------------------------------------------------------


Notice

You may be entitled to receive a $20.00 discount on escrow services if you
purchased, sold or refinanced residential property in California between May 19,
1995 and November 1, 2002. If you had more than one qualifying transaction, you
may be entitled to multiple discounts.

If your previous transaction involved the same property that is the subject of
your current transaction, you do not have to do anything; the Company will
provide the discount, provided you are paying for escrow or title services in
this transaction.

If your previous transaction involved property different from the property that
is the subject of your current transaction, you must - prior to the close of the
current transaction - inform the Company of the earlier transaction, provide the
address of the property involved in the previous transaction, and the date or
approximate date that the escrow closed to be eligible for the discount.

Unless you inform the Company of the prior transaction on property that is not
the subject of this transaction, the Company has no obligation to conduct an
investigation to determine if you qualify for a discount. If you provide the
Company information concerning a prior transaction, the Company is required to
determine if you qualify for a discount which is subject to other terms and
conditions.

Effective through November 1, 2014


--------------------------------------------------------------------------------


Fidelity National Financial Group of Companies’ Privacy Statement

July 1, 2001

We recognize and respect the privacy expectations of today’s consumers and the
requirements of applicable federal and state privacy laws. We believe that
making you aware of how we use your non-public personal information (°Personal
Information±),and to whom it is disclosed, will form the basis for a
relationship of trust between us and the public that we serve. This Privacy
Statement provides that explanation. We reserve the right to change this Privacy
Statement from time to time consistent with applicable privacy laws.

In the course of our business, we may collect Personal Information about you
from the following sources:

From applications or other forms we receive from you or your authorized
representative;

From your transactions with, or from the services being performed by, us, our
affiliates, or others;

From our internet web sites;

From the public records maintained by governmental entities that we either
obtain directly from those entities, or from our affiliates or others; and

From consumer or other reporting agencies.

Our Policies Regarding the Protection of the Confidentiality and Security of
Your Personal Information

We maintain physical, electronic and procedural safeguards to protect your
Personal Information from unauthorized access or intrusion. We limit access to
the Personal Information only to those employees who need such access in
connection with providing products or services to you or for other legitimate
business purposes.

Our Policies and Practices Regarding the Sharing of Your Personal Information

We may share your Personal Information with our affiliates, such as insurance
companies, agents, and other real estate settlement service providers. We also
may disclose your Personal Information:

to agents, brokers or representatives to provide you with services you have
requested;  

to third-party contractors or service providers who provide services or perform
marketing or other functions on our behalf; and

to others with whom we enter into joint marketing agreements for products or
services that we believe you may find of interest.

In addition, we will disclose your Personal Information when you direct or give
us permission, when we are required by law to do so, or when we suspect
fraudulent or criminal activities. We also may disclose your Personal
Information when otherwise permitted by applicable privacy laws such as, for
example, when disclosure is needed to enforce our rights arising out of any
agreement, transaction or relationship with you.

One of the important responsibilities of some of our affiliated companies is to
record documents in the public domain. Such documents may contain your Personal
Information.

Right to Access Your Personal Information and Ability to Correct Errors or
Request Changes or Deletion

Certain states afford you the right to access your Personal Information and,
under certain circumstances, to find out to whom your Personal Information has
been disclosed. Also, certain states afford you the right to request correction,
amendment or deletion of your Personal Information. We reserve the right, where
permitted by law, to charge a reasonable fee to cover the costs incurred in
responding to such requests.

All requests must be made in writing to the following address:

Privacy Compliance Officer

 

 

Fidelity National Financial, Inc.

 

 

601 Riverside Avenue

 

 

Jacksonville, FL 32204

 

 

Multiple Products or Services

If we provide you with more than one financial product or service, you may
receive more than one privacy notice from us. We apologize for any inconvenience
this may cause you.


--------------------------------------------------------------------------------